EXHIBIT 10.1
KFX INC.
 
FOURTH ADDENDUM
TO THE
COMMON STOCK AND WARRANT PURCHASE AGREEMENT
 
This Fourth Addendum to the Common Stock and Warrant Purchase Agreement (this
“Addendum”), is entered into as of August 21, 2002, by and among KFx Inc., a
Delaware corporation (the “Company”), the parties listed on Schedule A attached
hereto (the “Additional Investors”), and the parties listed on Schedule B
attached hereto (the “Existing Investors”), with reference to the following
facts:
 
WHEREAS, the Company and the Existing Investors are parties to that certain
Common Stock and Warrant Purchase Agreement, dated as of March 28, 2002 (the
“Purchase Agreement”; each capitalized term not otherwise defined herein has the
meaning ascribed to that term in the Purchase Agreement), which provides that
the Existing Investors or their designees may purchase from the Company shares
of Common Stock and Warrants on the same terms and conditions as set forth in
the Purchase Agreement and that such investors will become parties to the
Purchase Agreement, the Investors’ Rights Agreement, as amended and restated,
and the Put and Call Option Agreement, as amended and restated;
 
WHEREAS, the Company and the Existing Investors entered into an Addendum to the
Common Stock and Warrant Purchase Agreement (the “First Addendum”), Amended and
Restated Investors’ Rights Agreement and Amended and Restated Put Agreement, all
dated as of April 30, 2002;
 
WHEREAS, the Company and the Existing Investors entered into a Second Addendum
to the Common Stock and Warrant Purchase Agreement (the “Second Addendum”),
Second Amended and Restated Investors’ Rights Agreement and Second Amended and
Restated Put Agreement, all dated as of July 1, 2002;
 
WHEREAS, the Company and the Existing Investors entered into a Third Addendum to
the Common Stock and Warrant Purchase Agreement and First Amendment to the Third
Addendum to the Common Stock and Warrant Purchase Agreement (together, the
“Third Addendum”), Third Amended and Restated Investors’ Rights Agreement (as
amended and restated, referred to herein as the “Investors’ Rights Agreement”)
and Third Amended and Restated Put Agreement (as amended and restated, referred
to herein as the “Put Agreement”), all dated as of July 19, 2002;
 
WHEREAS, the Company, the Existing Investors and the Additional Investors have
agreed to amend and restate the Investors’ Rights Agreement and amend and
restate the Put Agreement in connection with the Closing (as defined in section
2.1);
 
WHEREAS the Company has authorized the sale and issuance of five hundred
thousand (500,000) shares of its Common Stock (the “Shares”) pursuant to the
terms of this Addendum;



--------------------------------------------------------------------------------

 
WHEREAS the Company has authorized the issuance of warrants, in substantially
the form attached hereto as Exhibit A, to purchase one million and sixty-two
thousand five hundred (1,062,500) shares of Common Stock (the “Warrants”, and
together with the Shares, the “Securities”) pursuant to the terms of this
Addendum; and
 
WHEREAS the Company wishes to sell to the Additional Investors, and the
Additional Investors wish to purchase, the Shares and Warrants on the terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth in this Agreement, the parties agree as
follows:
 
1.  Authorization and Sale of the Shares.
 
1.1  Authorization.    The Company has authorized the issuance and sale pursuant
to the terms and conditions hereof of five hundred thousand (500,000) shares of
its Common Stock and Warrants to purchase one million and sixty-two thousand
five hundred (1,062,500) shares of Common Stock on exercise of such Warrants.
 
1.2  Issuance and Sale of the Shares and Warrants.    On the terms and subject
to the conditions hereof, each Additional Investor agrees, severally but not
jointly, to purchase, and the Company agrees to issue and sell to each such
Additional Investor, at the Closing: (a) the number of shares of Common Stock
set forth opposite the name of such Additional Investor on Schedule A at a
purchase price of $2.50 per share, and (b) Warrants to purchase the number of
shares of Common Stock set forth opposite the name of such Additional Investor
on Schedule A at a price of $2.75 per share of Common Stock, as such number of
the shares and price per share may be adjusted pursuant to the Warrants.
 
1.3  Parties to the Purchase Agreement.    The Company and the Existing
Investors hereby agree that pursuant to this Addendum each Additional Investor
shall hereby become a party to the Purchase Agreement. In connection therewith,
each Additional Investor shall be deemed to (i) be a party to the Purchase
Agreement, (ii) be an “Investor” for all purposes under the Purchase Agreement
and (iii) have all rights and obligations of an Investor thereunder. The Shares
and Warrants acquired by the Additional Investors hereunder shall be considered
“Shares” and “Warrants”, respectively, and shall be considered “Securities”
collectively, for all purposes under the Purchase Agreement.
 
1.4  Defined Terms.    For purposes of this Addendum and the representations and
warranties of the Company in the Purchase Agreement that are incorporated herein
by reference in section 4.2, the term “Related Documents” means the Purchase
Agreement (as amended), the Investors’ Rights Agreement (as further amended and
restated), the Put Agreement (as further amended and restated), the Warrants
issued pursuant to the Purchase Agreement (as amended).
 
2.  Closing; Delivery.
 
2.1  Closing.    Upon satisfaction of the conditions set forth in sections 6 and
7, the closing of the purchase, sale and issuance of the Shares and Warrants
listed on Schedule A attached hereto shall take place at the offices of
Shartsis, Friese & Ginsburg LLP, 18th Floor,



2



--------------------------------------------------------------------------------

One Maritime Plaza, San Francisco 94111, on August 21, 2002 (the “Closing
Date”), at 10:00 a.m., or at such other time and place as the parties may agree
(the “Closing”).
 
2.2  Delivery at the Closing.    Subject to the terms of this Addendum, at the
Closing the Company will deliver to each Additional Investor listed on Schedule
A attached hereto (a) a stock certificate representing the number of shares of
Common Stock set forth opposite the name of such Additional Investor on Schedule
A and (b) a Warrant to purchase the number of shares of Common Stock set forth
opposite the name of such Additional Investor on Schedule A against delivery to
the Company by such Additional Investor at the Closing of a wire transfer of
funds or promissory note for the aggregate purchase price of the Shares acquired
by such Additional Investor.
 
3.  Waiver of Section 1.3(c) of the Purchase Agreement—Option to Make Additional
Investment.    The Company, the Additional Investors and the Existing Investors
hereby agree to waive the last sentence of section 1.3(c) of the Purchase
Agreement in connection with this Addendum (and this Addendum only). In
connection with such waiver, the Company, the Additional Investors and the
Existing Investors hereby agree that the proceeds from the sale of the Shares
pursuant to this Addendum shall be used for general corporate purposes.
 
4.  Representations and Warranties of the Company; Disclosure.    Each
Additional Investor hereby acknowledges receipt of the Purchase Agreement and
the exhibits and schedules thereto. The Company represents and warrants to each
Additional Investor that:
 
4.1  The representatives and warranties of the Company set forth in section 2 of
the Purchase Agreement and section 8 of the Put and Call Option Agreement, dated
as of March 28, 2002, were true and correct when made.
 
4.2  The representations and warranties referred to above, which are
incorporated by reference herein and made a part hereof, are true and correct as
of the date hereof as if made on the date hereof, except (a) for changes
resulting from the transactions contemplated in the Purchase Agreement, the
First Addendum, the Second Addendum, the Third Addendum, the Investors’ Rights
Agreement, the Put Agreement and the warrants issued pursuant to the Purchase
Agreement, the First Addendum, the Second Addendum and the Third Addendum, and
(b) as set forth in Disclosure Schedule 4.2 attached hereto.
 
4.3  The Company has complied with and is not in violation of any covenant set
forth in section 4 of the Purchase Agreement, sections 3 (that is, the Company
has, among other things, made final payment with respect to the Company’s 6%
Convertible Debentures due on July 29, 2002) and 4 of the Third Addendum,
section 3 of the Investors’ Rights Agreement or section 7 of the Put Agreement.
 
5.  Representations and Warranties of Additional Investors.    Each Additional
Investor has reviewed the representations and warranties set forth in section 3
of the Purchase Agreement. Each Additional Investor, severally but not jointly,
represents and warrants to the Company that such representations and warranties,
which are incorporated herein by reference and made a part hereof, are true and
correct as of the date hereof with respect to such Additional Investor.



3



--------------------------------------------------------------------------------

 
6.  Additional Investors’ Obligations at Closing.    Each Additional Investor’s
obligation to purchase and pay for the Securities is subject to the fulfillment
to such Additional Investor’s satisfaction at the Closing of the following
conditions:
 
6.1  Representations and Warranties Correct; Performance Obligations.    The
representations and warranties of the Company contained in section 4 hereof
shall be true and correct on and as of the date of the Closing with the same
force and effect as if they had been made on and as of such date, subject to
changes contemplated by this Addendum.
 
6.2  Performance.    The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Addendum that are
required to be performed by it or with which it is required to have complied on
or before the Closing.
 
6.3  Securities Compliance.    The Company shall have taken all action necessary
to comply with any federal or state securities laws applicable to the
transactions contemplated hereunder.
 
6.4  Consents, Permits, and Waivers.    The Company shall have obtained any and
all consents, licenses, permits, orders, authorizations, waivers and the like
necessary or appropriate for consummation of the transactions contemplated by
this Addendum and the other Related Documents (except for such as may be
properly obtained subsequent to the Closing).
 
6.5  Stockholder Approval.    The Company shall have satisfied all stockholder
approval requirements of applicable law, rule or regulation, including
provisions of the American Stock Exchange, or any other exchange or market on
which the Common Stock is then listed or traded.
 
6.6  Absence of Litigation.    No proceeding challenging this Addendum, the
other Related Documents, the Warrants issued in connection with this Addendum or
the transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.
 
6.7  Compliance Certificate.    The Company shall deliver to each Additional
Investor at the Closing, relating to such Additional Investor’s purchase of the
Common Stock and the issuance of the Warrants, a certificate signed by the
President of the Company stating that the Company has complied with or satisfied
each of the conditions to the Additional Investor’s obligation to consummate the
Closing set forth in sections 6.1 through 6.6, unless waived in writing by the
Additional Investor.
 
6.8  Opinion of Counsel.    The Company shall deliver to each Additional
Investor at the Closing an opinion of counsel for the Company, dated as of the
Closing, in the form attached hereto as Exhibit B.
 
6.9  Fourth Amended and Restated Investors’ Rights Agreement.    The Fourth
Amended and Restated Investors’ Rights Agreement, in substantially the form
attached hereto as Exhibit C, shall have been executed by all the parties
thereto on or prior to such Closing.



4



--------------------------------------------------------------------------------

 
6.10  Fourth Amended and Restated Put Agreement.    The Fourth Amended and
Restated Put Agreement, in substantially the form attached hereto as Exhibit D,
shall have been executed by all the parties thereto on or prior to such Closing.
 
6.11  Legal Matters.    All matters of a legal nature which pertain to this
Addendum and the transactions contemplated hereby shall have been approved by
each Additional Investor’s counsel.
 
6.12  Proceedings and Documents.    All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Additional Investor, and each Additional Investor shall have received all such
counterpart original and certified or other copies of such documents as it may
reasonably request.
 
7.  The Company’s Conditions to the Closing.    The Company’s obligation to
deliver the Securities at the Closing is subject to the fulfillment to the
Company’s satisfaction at such Closing of the following conditions:
 
7.1  Representations and Warranties.    The representations and warranties of
each Additional Investor contained in section 5 hereof shall be true and correct
on and as of the Closing.
 
7.2  Performance.    The Additional Investors shall have performed and complied
in all material respects with all agreements, obligations, and conditions
contained in the Addendum that are required to be performed by it or them or
with which it or they are required to have complied on or before the Closing.
 
8.  Notices.    Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally or transmitted by facsimile transmission with receipt
acknowledged by the addressee, three days after being mailed by first class
mail, or the next business day after being deposited for next-day delivery with
a nationally recognized overnight delivery service, charges and postage prepaid,
properly addressed to the party to receive such notice at the address(es)
specified on the signature page of this Addendum for the Company, on Exhibit E
attached to the Purchase Agreement for each Existing Investor and on Schedule A
attached hereto for each Additional Investor (or at such other address as shall
be specified by like notice).
 
9.  Counterparts.    This Addendum may be executed in any number of
counterparts, each of which shall constitute an original, and all of which
together shall be considered one and the same agreement.
 
10.  Governing Law.    This Addendum shall be governed by and construed and
interpreted in accordance with the law of the State of New York, without regard
to that state’s conflict of laws principles.
 
11.  Attorneys’ Fees.    If any action at law or in equity is necessary to
enforce or interpret the terms of this Addendum, the prevailing party shall be
entitled to reasonable



5



--------------------------------------------------------------------------------

 
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
12.  Representation.    Each party hereto acknowledges that (a) Westcliff
Capital Management, LLC retained SF&G to represent Westcliff in connection with
this Addendum, the other Related Documents and the transactions related hereto
and thereto, (b) the interests of Westcliff may not necessarily coincide with
the interests of other Existing Investors, (c) SF&G does not represent any
Existing Investor other than Westcliff in connection with the transaction
contemplated hereby and thereby, and (d) each Existing Investor other than
Westcliff has consulted with, or has had an opportunity to consult with, its own
legal counsel and has not relied on SF&G for legal counsel in connection with
this Addendum, the other Related Documents and the transactions related hereto
and thereto.
 
13.  Expenses.    Within 10 days after receipt of an invoice therefor, the
Company shall pay the legal fees and expenses of SF&G (legal counsel only for
Westcliff) and all due diligence fees and expenses incurred by Westcliff,
incurred in connection with this Addendum, the other Related Documents and the
transactions contemplated hereby and thereby. For the avoidance of doubt, no
fees paid to SF&G pursuant to this section 13 shall be deemed to be payment to
counsel for the Existing Investors or the Additional Investors as required to be
made by the Company pursuant to section 2.7 of the Investors’ Rights Agreement.
 
[remainder of page intentionally left blank; signature page follows]
 



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Addendum has been duly executed by or on behalf of the
parties hereto as of the date first above written.
 
KFX INC.
By:
 

--------------------------------------------------------------------------------

Name:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

Address:    3300 East First Avenue, Suite 290
                  Denver, CO 80206
Fax: (303) 293-8430
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 393-5719

 



7



--------------------------------------------------------------------------------

 
THE ADDITIONAL INVESTORS:
 
WESTCLIFF PUBLIC VENTURES—KFx, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
 
By:
 
    WESTCLIFF CAPITAL MANAGEMENT, LLC        
Its:
 
    General Partner
 
By:
 

--------------------------------------------------------------------------------

   
Richard S. Spencer III,
Manager



8



--------------------------------------------------------------------------------

 
THE EXISTING INVESTORS
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF PUBLIC VENTURES FUND, L.P.
WESTCLIFF PUBLIC VENTURES—KFx, L.P.
WESTCLIFF SMALL CAP FUND, L.P.
     
WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
By:
 
Westcliff Capital Management, LLC
       
Its:
 
General Partner
     
By:
 
Westcliff Capital Management, LLC
           
Its:
 
Investment Adviser and Attorney-In-Fact
By:
 

--------------------------------------------------------------------------------

               
Richard S. Spencer III,
Manager
     
By:
 

--------------------------------------------------------------------------------

               
Richard S. Spencer III,
Manager
RAM TRADING, LTD.
     
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
By:
Its:
 
By:




 
Ritchie Capital Management, LLC
Investment Adviser
 
 

--------------------------------------------------------------------------------

David Popovich,
Chief Financial Officer
     
By:
 
Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda Finance,
Inc. Retirement Plan for Affiliated Companies Trust (as directed by Westcliff
Capital Management, LLC), and not in its individual capacity
           
By:
 

--------------------------------------------------------------------------------

               
Bernadette T. Rist
Authorized Signatory
PENINSULA FUND, L.P.
     
COMMON SENSE PARTNERS, L.P.
By:
 
Peninsula Capital Management, Inc.
     
By:
 
Peninsula Capital Management, Inc.
Its:
 
General Partner
     
Its:
 
Investment Adviser
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
Scott Bedford,
President
         
Scott Bedford,
President
           
By:
 
Common Sense Investment Management, LLC
           
Its:
 
General Partner
           
By:
 

--------------------------------------------------------------------------------

               
Scott A. Thompson
Director and Senior Vice President Finance



9



--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF WARRANT
 
THE WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT
HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR ANY STATE SECURITIES LAWS AND THUS MAY NOT BE TRANSFERRED UNLESS
REGISTERED OR QUALIFIED UNDER THAT ACT OR SUCH LAWS OR UNLESS, IN THE OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED.
 
WARRANT TO PURCHASE COMMON STOCK
OF
KFX INC.
 
August 21, 2002
No. [NUMBER]
 
This certifies that [HOLDER] (the “Holder”) is entitled, subject to the terms
and conditions of this Warrant, to purchase from KFx Inc., a Delaware
corporation (the “Company”), all or any part of an aggregate of [SHARES] shares
of the Company’s authorized and unissued Common Stock, par value $0.001 per
share (the “Warrant Stock”), at the Warrant Price (as defined herein), upon
surrender of this Warrant at the principal offices of the Company, together with
a duly executed subscription form in the form attached hereto as Exhibit A and
simultaneous payment of the Warrant Price for each share of Warrant Stock so
purchased in lawful money of the United States, unless exercised in accordance
with the provisions of section 2.6 of this Warrant. The Holder may exercise the
Warrant at any time after the date of this Warrant and prior to the eighth
anniversary of the date of issuance of this Warrant (the “Expiration Date”).
 
This Warrant is one of a series of warrants issued pursuant to that certain
Common Stock and Warrant Purchase Agreement, dated as of March 28, 2002, as
amended by the Addendum to the Purchase Agreement, dated April 30, 2002, by the
Second Addendum to the Purchase Agreement, dated as of July 1, 2002, by the
Third Addendum to the Purchase Agreement and the First Amendment to the Third
Addendum to the Purchase Agreement, both dated as of July 19, 2002, and by the
Fourth Addendum to the Purchase Agreement, dated as of August 21, 2002, all by
and among the Company and certain of the investors listed on Schedule A and
Schedule B attached to the Fourth Addendum (the “Investors”) (as amended, the
“Purchase Agreement”).
 
1.  Definitions.    The following definitions shall apply for purposes of this
Warrant:
 
1.1  “Acquisition” means any consolidation, merger or reorganization of the
Company with or into any other corporation or other entity or person, or any
other corporate reorganization, in which the stockholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
fifty percent of the Company’s voting power immediately after such
consolidation, merger or reorganization, or any transaction or series of related
transactions to which the Company is a party in which in excess of fifty percent



10



--------------------------------------------------------------------------------

of the Company’s voting power is transferred, excluding any consolidation,
merger or reorganization effected exclusively to change the domicile of the
Company.
 
1.2  “Asset Transfer” means a sale, lease or other disposition of all or
substantially all of the assets of the Company.
 
1.3  “Company” means the “Company” as defined above and includes any corporation
or other entity that succeeds to or assumes the obligations of the Company under
this Warrant.
 
1.4  “Fair Market Value” of a share of Warrant Stock means (a) if the Common
Stock is traded on a securities exchange, the average of the closing price each
day over the thirty consecutive day period ending three days before the date on
which the fair market value of the securities is being determined, (b) if the
Common Stock is actively traded over-the counter, the average of the closing bid
and asked prices quoted on the NASDAQ system (or similar system) each day over
the thirty consecutive day period ending three days before the date on which the
fair market value of the securities is being determined, or (c) if at any time
the Common Stock is not listed on any securities exchange or quoted in the
NASDAQ System or the over-the-counter market, then as determined by mutual
agreement of the Holder and the Company.
 
1.5  “Holder” means the “Holder” as defined above and includes any transferee
who shall at the time be the registered holder of this Warrant.
 
1.6  “Investors’ Rights Agreement” means that certain Fourth Amended and
Restated Investors’ Rights Agreement, dated as of August 21, 2002, as it may be
amended and restated from time to time, by and among the Company, the Holder and
certain other investors listed on the Schedule of Investors attached to the
Investors’ Rights Agreement.
 
1.7  “Put Agreement” means that certain Fourth Amended and Restated Put
Agreement, dated as of August 21, 2002, as it may be amended from time to time,
by and among the Company and the grantees listed on Exhibit A thereto.
 
1.8  “SEC” means the Securities and Exchange Commission.
 
1.9  “Securities Act” means the Securities Act of 1933, as amended.
 
1.10  “Warrant” means this Warrant and any warrant(s) delivered in substitution
or exchange therefor, as provided herein.
 
1.11  “Warrant Price” means $2.75 per share of Warrant Stock, as the same may be
adjusted pursuant to the terms of this Warrant.
 
1.12  “Warrant Stock” means the Common Stock of the Company. The number and
character of shares of Warrant Stock are subject to adjustment as provided
herein and the term “Warrant Stock” shall include stock and other securities and
property at any time receivable or issuable upon exercise of this Warrant in
accordance with its terms.



11



--------------------------------------------------------------------------------

 
2.  Exercise.
 
2.1  Method of Exercise.    Subject to the terms and conditions of this Warrant,
the Holder may exercise the purchase rights represented by this Warrant in whole
or in part, at any time or from time to time, on or after the date hereof and
before the Expiration Date, by surrendering this Warrant at the principal
offices of the Company, together with the subscription form attached hereto,
duly completed and executed by the Holder, and payment of an amount equal to the
product obtained by multiplying (a) the number of shares of Warrant Stock so
purchased by (b) the Warrant Price.
 
2.2  Form of Payment.    Except as provided in section 2.6, payment may be made
by (a) a check payable to the Company’s order, (b) wire transfer of funds to the
Company, (c) cancellation of indebtedness of the Company to the Holder, or (d)
any combination of the foregoing.
 
2.3  Partial Exercise.    Upon a partial exercise of this Warrant, this Warrant
shall be surrendered by the Holder and replaced with a new Warrant or Warrants
of like tenor for the balance of the shares of Warrant Stock purchasable under
the Warrant surrendered upon such purchase. The Warrant or Warrants will be
delivered to the Holder thereof within a reasonable time.
 
2.4  No Fractional Shares.    No fractional shares may be issued upon any
exercise of this Warrant, and any fractions shall be rounded down to the nearest
whole number of shares. If upon any exercise of this Warrant a fraction of a
share results, the Company will pay to the Holder an amount equal to the such
fraction multiplied by the Fair Market Value of a share of Warrant Stock.
 
2.5  Automatic Exercise.    Anything herein to the contrary notwithstanding,
this Warrant shall be deemed to be automatically exercised [insert if this
warrant is issued to Ram Trading, Ltd.: to the extent permitted by Section 2.7
of this Warrant], with no notice required by the Holder and, in lieu of payment
as provided for in Section 2.2 of this Warrant, on a Net Issue Exercise basis as
described in Section 2.6, immediately prior to the closing of an Acquisition or
an Asset Transfer if the value of the cash, stock or other property that the
Holder would receive for each share of Warrant Stock if the Holder had exercised
this Warrant immediately prior to the closing of an Acquisition or an Asset
Transfer exceeds the Warrant Price. [Insert if this warrant is issued to Ram
Trading, Ltd.: Any portion of this Warrant that is not automatically exercised
pursuant to the terms of this Section 2.5, shall remain outstanding and shall
remain subject to the terms set forth herein, following such Acquisition or
Asset Transfer, as the case may be.] For purposes of this Section 2.5, the value
of stock or other property described in the previous sentence will be deemed its
fair market value as determined by mutual agreement of the Holder and the
Company.
 
2.6  Net Issue Exercise Election.    The Holder may elect to convert all or a
portion of this Warrant, without the payment by the Holder of any additional
consideration, by the surrender of this Warrant or such portion to the Company,
with the net issue exercise election selected in the subscription form attached
hereto as Exhibit A, duly completed and executed by



12



--------------------------------------------------------------------------------

the Holder, into up to the number of shares of Warrant Stock that is obtained
under the following formula:
 
X = Y (A-B)
A
 
where    X  =
  
the number of shares of Warrant Stock to be issued to the Holder pursuant to
this section 2.6.
Y  =
  
the number of shares of Warrant Stock purchasable under this Warrant or, if only
a portion of the Warrant is being exercised, the number of shares of Warrant
Stock represented by the portion of the Warrant being exercised.
A  =
  
the Fair Market Value of one share of Warrant Stock as at the time the net issue
exercise election is made pursuant to this section 2.6.
B  =
  
the Warrant Price.

 
2.7  [Insert if this warrant is issued to Ram Trading, Ltd.] Limitations on
Exercises.    The Company shall not effect any exercise of this Warrant, and the
Holder of this Warrant shall not have the right to exercise any portion of this
Warrant pursuant to this Section 2, to the extent that after giving effect to
such exercise, the Holder (together with the Holder’s affiliates) would
beneficially own in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (a) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by the Holder
or any of its affiliates and (b) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company (including, without
limitation, any other warrants, convertible notes or convertible preferred
stock) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.7, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended. For purposes of this
Section 2.7, in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding. For any reason at any time, upon the
written or oral request of the Holder, the Company shall within three business
days confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.



13



--------------------------------------------------------------------------------

 
3.  Issuance of Stock
 
3.1  This Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the shares of Warrant Stock issuable
upon such exercise shall be treated for all purposes as the holder of record of
such shares as of the close of business on such date; provided, that in the
event this Warrant is automatically exercised in connection with an Acquisition
or Asset Transfer pursuant to section 2.5, then the shares of Warrant Stock
purchased pursuant to this Warrant shall be and are deemed to be issued to the
Holder as the record owner of such shares immediately prior to such Acquisition
or Asset Transfer. As soon as practicable, but in any event no later than three
days after such date, the Company shall issue and deliver to the person or
persons entitled to receive the same a certificate or certificates for the
number of whole shares of Warrant Stock issuable upon such exercise.
 
3.2  The Company covenants and agrees that: (a) all Warrant Stock that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
nonassessable, free from all preemptive rights, free from all taxes, liens and
charges with respect to the issue thereof and free and clear of any restrictions
on transfer (other than under the Securities Act and state securities laws); and
(b) that during the period within which the rights represented by this Warrant
may be exercised, the Company will, at all times, have authorized, and reserved
for the purpose of the issue upon exercise of the rights evidenced by this
Warrant, a sufficient number of shares of Warrant Stock to provide for the
exercise of the rights represented by this Warrant. The offer, sale and issuance
of the Warrant Stock issued upon the exercise of this Warrant shall be exempt
from the registration requirements of the Securities Act and applicable state
securities laws, and neither the Company nor any authorized agent acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption.
 
4.  Adjustment Provisions.    The number and character of shares of Warrant
Stock issuable on exercise of this Warrant (or any shares of stock or other
securities or property at the time receivable or issuable upon exercise of this
Warrant) and the Warrant Price therefor, are subject to adjustment upon the
occurrence of the following events between the date this Warrant is issued and
the date it is exercised:
 
4.1  Subsequent Dilutive Event.
 
(a)  If, during the period beginning on the date of issuance of this Warrant and
ending on and including the first anniversary of such date, the Company issues
warrants, options or any other securities (except for Preferred Stock) of the
Company convertible, exercisable or exchangeable into or for Common Stock (or
other securities convertible into Common Stock) at an exercise price per share
that is less than the Warrant Price, the Warrant Price shall be reduced to equal
such lower exercise price.
 
(b)  If, during the period beginning on the date of issuance of this Warrant and
ending on and including the first anniversary of such date, the exercise price
of any warrants, options or other securities (except for Preferred Stock) of the
Company convertible, exercisable or exchangeable into or for Common Stock (or
other securities convertible into



14



--------------------------------------------------------------------------------

 
Common Stock) is reduced to a price that is less than the Warrant Price, the
Warrant Price shall be reduced to equal such lower exercise price.
 
4.2  Adjustments for Subdivisions, Combinations, etc.    If the Company shall at
any time after the date of issuance of this Warrant (a) subdivide the
outstanding shares of the Company, (b) combine the outstanding shares of the
Company into a smaller number of shares, or (c) declare any stock dividend,
reclassification or recapitalization or other similar event affecting the number
of outstanding shares of Warrant Stock (or such other stock or securities), then
the Warrant Price and the number and kind of shares of Warrant Stock receivable
on exercise, in effect at the time of the effective date of such subdivision,
combination, stock dividend, reclassification or recapitalization or other
similar event, shall be proportionally adjusted so that on exercise of the
Warrant after such time the Holder shall receive the same number and kind of
shares which, if this Warrant had been exercised immediately prior to such date,
the Holder would have owned upon such exercise and been entitled to receive by
virtue of such subdivision, combination, stock dividend, reclassification or
recapitalization. Such adjustment shall be made successively when any event
listed above shall occur and shall be retroactive to the record date, if any,
for such event. Any adjustment made pursuant to this section 4.2 shall become
effective immediately on the effective date of such event retroactive to the
record date, if any, for such event. All calculations made under this section
4.2 shall be made to the nearest 1/100th cent or to the nearest share, as the
case may be.
 
4.3  Adjustment for Other Dividends and Distributions.    In case the Company
shall make or issue, or shall fix a record date for the determination of
eligible holders entitled to receive, a dividend or other distribution payable
with respect to the Warrant Stock that is payable in (a) securities of the
Company (other than issuances with respect to which adjustment is made under
section 4.2), or (b) assets, then, and in each such case, the Holder, upon
exercise of this Warrant at any time after the consummation, effective date or
record date of such event, shall receive, in addition to the shares of Warrant
Stock issuable upon such exercise prior to such date, the securities or such
other assets of the Company to which the Holder would have been entitled upon
such date if the Holder had exercised this Warrant immediately prior thereto
(all subject to further adjustment as provided in this Warrant).
 
4.4  Adjustment for Reorganization, Consolidation, Merger.    In case of any
reorganization of the Company (or of any other corporation or entity, the stock
or other securities of which are at the time receivable upon the exercise of
this Warrant) after the date of this Warrant, or in case, after such date, the
Company (or any such corporation or entity) shall consolidate with or merge into
another corporation or entity or convey all or substantially all of its assets
to another corporation or entity, then, and in each such case, the Holder, upon
the exercise of this Warrant (as provided in section 2), at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise of this Warrant prior to such consummation, the
stock or other securities or property to which the Holder would have been
entitled upon the consummation of such reorganization, consolidation, merger or
conveyance if the Holder had exercised this Warrant immediately prior thereto,
all subject to further adjustment as provided in this Warrant. The successor or
purchasing corporation or entity in such reorganization, consolidation, merger
or conveyance (if other than the Company) shall duly execute and deliver to the
Holder a supplement hereto acknowledging such corporation’s or



15



--------------------------------------------------------------------------------

 
entity’s obligations under this Warrant. In each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after the consummation of
such reorganization, consolidation, merger or conveyance.
 
4.5  Adjustment on Satisfaction of the Put Agreement.    If, in accordance with
the Put Agreement, the Company purchases all of the shares of Common Stock
issued pursuant to the Purchase Agreement, then, to the extent that all of the
Warrant Stock issuable on exercise of this Warrant have not been purchased by,
or issued on a Net Issue Exercise basis pursuant to section 2.6 hereof to, the
Holder, the number of remaining shares of Warrant Stock issuable on exercise of
this Warrant (or any shares of stock or other securities or property at the time
receivable or issuable on exercise of this Warrant) shall be reduced to an
amount equal to the product of (a) the number of such shares of Warrant Stock
(or other shares or securities or property at the time receivable or issuable on
exercise of this Warrant), and (b) a fraction, the numerator of which is 112.5
and the denominator of which is 212.5.
 
4.6  Notice of Adjustments.    Whenever the Warrant Price or number of shares of
Warrant Stock issuable upon exercise hereof shall be adjusted pursuant to
Section 4 hereof, the Company shall issue a written notice setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Warrant
Price and number of shares of Warrant Stock purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such notice to be mailed to
the Holder. The Company shall provide the Holder with not less than 10 days
prior written notice of (a) any event resulting in an adjustment under Section 4
and (b) any sale, lease or other disposition of all or substantially all of the
assets of the Company.
 
4.7  No Change Necessary.    The form of this Warrant need not be changed
because of any adjustment in the Warrant Price or in the number of shares of
Warrant Stock issuable upon its exercise.
 
5.  No Rights or Liabilities as Stockholder.    This Warrant does not by itself
entitle the Holder to any voting rights or other rights as a stockholder of the
Company. In the absence of affirmative action by the Holder to purchase Warrant
Stock by exercise of this Warrant, no provisions of this Warrant, and no
enumeration herein of the rights or privileges of the Holder, shall cause the
Holder to be a stockholder of the Company for any purpose.
 
6.  Attorneys’ Fees.    In the event any party is required to engage the
services of any attorneys for the purpose of enforcing this Warrant, or any
provision thereof, the prevailing party shall be entitled to recover its
reasonable expenses and costs in enforcing this Warrant, including attorneys’
fees.
 
7.  Transfer.    This Warrant may be transferred or assigned by the Holder, in
whole or in part, if the Holder (a) provides written notice to the Company prior
to such transfer or assignment, in the form attached hereto as Exhibit B, and
(b) delivers to the Company, on the Company’s reasonable request, a written
opinion of such Holder’s counsel reasonably satisfactory to the Company (or
other evidence reasonably satisfactory to the Company) that such transfer does
not require registration or qualification under the Securities Act and any



16



--------------------------------------------------------------------------------

 
applicable state securities law; provided, however, that the Holder shall not be
required to comply with clause (b) of this sentence if the transfer shall have
been made by (x) a Holder which is a partnership or limited liability company to
a partner, former partner, member, former member, or other affiliate of such
partnership or limited liability company, as the case may be, or (y) a Holder to
any corporation, partnership or limited liability company controlling,
controlled by, or under common control or investment management with such
Holder. The rights and obligations of the Company and the Holder under this
Warrant shall be binding upon and benefit their respective permitted successors,
assigns, heirs, administrators and transferees.
 
8.  Loss or Mutilation.    Upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership and the loss, theft, destruction or
mutilation of this Warrant, and of indemnity reasonably satisfactory to it, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will execute and deliver in lieu thereof a new Warrant of like tenor.
 
9.  Governing Law.    This Warrant shall be governed by and construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to its conflicts of law principles.
 
10.  Headings.    The headings and captions used in this Warrant are used for
convenience only and are not to be considered in construing or interpreting this
Warrant. All references in this Warrant to sections and exhibits shall, unless
otherwise provided, refer to sections hereof and exhibits attached hereto, all
of which exhibits are incorporated herein by this reference.
 
11.  Notices.    Any request, consent, notice or other communication required or
permitted under this Warrant shall be in writing and shall be deemed duly given
and received when delivered personally or transmitted by facsimile, one business
day after being deposited for next-day delivery with a nationally recognized
overnight delivery service, or three days after being deposited as first class
mail with the United States Postal Service, all charges or postage prepaid, and
properly addressed to the party to receive the same at the address indicated for
such party on the signature pages of the Purchase Agreement. Any party may, at
any time, by providing ten days’ advance notice to the other party hereto,
designate any other address in substitution of the an address established
pursuant to the foregoing. All correspondence to the Company shall be addressed
as follows:
 
KFx Inc.
3300 East First Avenue, Suite 290
Denver, CO 80206
Facsimile: (303) 293-8430
Attention: Chief Executive Officer
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.



17



--------------------------------------------------------------------------------

 
Washington, DC 20005
Facsimile: (202) 393-5719
 
12.  Amendment; Waiver.    Any term of this Warrant may be amended, and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder.
 
13.  Severability.    If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision(s) shall be replaced with a
provision that accomplishes, to the extent possible, the original business
purpose of such provision in a valid and enforceable manner, and the balance of
the Warrant shall be interpreted as if such provision were so modified and shall
be enforceable in accordance with its terms.
 
14.  Terms Binding.    By acceptance of this Warrant, the Holder accepts and
agrees to be bound by all the terms and conditions of this Warrant.
 
15.  Valid Issuance; Taxes.     All shares of Warrant Stock issued upon the
exercise of this Warrant shall be validly issued, fully paid and non-assessable,
and the Company shall pay all taxes and other governmental charges that may be
imposed in respect of the issue or delivery thereof. The Company shall not be
required to pay any tax or other charge imposed in connection with any transfer
involved in the issuance of any certificate for shares of Warrant Stock in any
name other than that of the Holder of this Warrant.
 
16.  Registration Rights.    All shares of Warrant Stock issuable upon exercise
of this Warrant shall be deemed to be “Registrable Securities” or such other
definition of securities entitled to registration rights pursuant to the
Investors’ Rights Agreement, and are entitled, subject to the terms and
conditions of that agreement, to all registration rights granted to holders of
Registrable Securities thereunder.
 
17.  No Impairment.    The Company will not, by amendment of its certificate of
incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment. Without limiting the generality of the foregoing, the Company (a)
will not increase the par value of any shares of stock issuable upon the
exercise of this Warrant above the amount payable therefor upon such exercise,
and (b) will take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and non-assessable
shares of Warrant Stock upon exercise of this Warrant.



18



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the date set
forth below.
 
KFX INC.
By:
 

--------------------------------------------------------------------------------

   
Theodore Venners
President and Chief Executive Officer

 
 
Dated: August 21, 2002
 



19



--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF SUBSCRIPTION
(To be signed only on exercise of Warrant)
 
To: KFx Inc.
 
(1)  Check the box that applies and then provide the necessary information:
 
¨  Purchase Election.    The undersigned Holder hereby elects to purchase
             shares of Common Stock of KFx Inc. (the “Warrant Stock”), pursuant
to the terms of the attached Warrant, and tenders herewith payment of the
purchase price for such shares in full.
 
¨  Net Issue Exercise Election.    The undersigned Holder elects to convert the
Warrant into shares of Warrant Stock by net issue exercise election pursuant to
section 2.6 of the Warrant. This conversion is exercised with respect to
             shares of Common Stock of KFx Inc. (the “Warrant Stock”) covered by
the Warrant.
 
(2)  In exercising the Warrant, the undersigned Holder hereby makes the
representations and warranties set forth on Appendix I hereto as of the date
hereof.
 
(3)  Please issue a certificate or certificates representing such shares of
Warrant Stock in the name or names specified below:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Name)
 
(Name)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Address)
 
(Address)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(City, State, Zip Code)
 
(City, State, Zip Code)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Federal Tax Identification Number)
 
(Federal Tax Identification Number)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Date)
 
(Signature of Holder)



20



--------------------------------------------------------------------------------

 
APPENDIX I
 
INVESTMENT REPRESENTATION
 
The undersigned,                                  (the “Holder”), intends to
acquire shares of Common Stock (the “Common Stock”) of KFx Inc. (the “Company”)
from the Company pursuant to the exercise or conversion of a Warrant to Purchase
Common Stock held by the Holder. The Company intends to issue the Common Stock
to the Holder in a transaction not involving a public offering and pursuant to
an exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws. In connection with such
purchase and in order to comply with the exemptions from registration relied
upon by the Company, the Holder represents, warrants and agrees as follows:
 
(a)  The Holder is acquiring the Common Stock for its own account, to hold for
investment, and the Holder shall not make any sale, transfer or other
disposition of the Common Stock in violation of the Securities Act or the rules
promulgated thereunder or in violation of any applicable state securities law.
 
(b)  The Holder has been advised that the Common Stock has not been registered
under the Securities Act or state securities laws on the ground that this
transaction is exempt from registration, and that reliance by the Company on
such exemptions is predicated in part on the Holder’s representations set forth
herein.
 
(c)  The Holder has been informed that under the Securities Act, the Common
Stock must be held indefinitely unless it is subsequently registered under the
Securities Act or unless an exemption from such registration (such as Rule 144)
is available with respect to any proposed transfer or disposition by the Holder
of the Common Stock. The Holder further agrees that the Company may refuse to
permit the Holder to sell, transfer or dispose of the Common Stock (except as
permitted under Rule 144) unless there is in effect a registration statement
under the Securities Act and any applicable state securities laws covering such
transfer, or unless the Holder furnishes an opinion of counsel reasonably
satisfactory to counsel for the Company to the effect that such registration is
not required.
 
The Holder also understands and agrees that there will be placed on the
certificate(s) for the Common Stock or any substitutions therefor, a legend
stating in substance:
 
“The securities represented by this certificate have not been registered or
qualified under the Securities Act of 1933, as amended, or any state securities
laws and thus may not be transferred unless restricted or qualified under that
act or such laws or unless, in the opinion of counsel reasonably satisfactory to
the issues, registration or qualification is not required.”



21



--------------------------------------------------------------------------------

 
EXHIBIT B
 
ASSIGNMENT FORM
(To assign the foregoing Warrant to Purchase Common Stock,
execute this form and supply required information.
Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant to Purchase Common Stock and all
rights evidenced thereby are hereby assigned to
 

--------------------------------------------------------------------------------

(Please Print)
 
whose address is
 

--------------------------------------------------------------------------------

(Please Print)
 

--------------------------------------------------------------------------------

 
Dated:                      ,         
 
Holder’s Signature:
  

--------------------------------------------------------------------------------

Holder’s Address:
  

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------



22



--------------------------------------------------------------------------------

EXHIBIT B
 
LEGAL OPINION



23



--------------------------------------------------------------------------------

EXHIBIT C
 
FOURTH AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
 
KFX INC.
 
FOURTH AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
 
THIS FOURTH AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT (this “Agreement”)
is made as of August 21, 2002, by and among KFx Inc., a Delaware corporation
(the “Company”), and the Investors listed on Schedule A hereto (each of whom is
herein called individually, an “Investor” and all of whom are herein called,
collectively, the “Investors”), with reference to the following facts:
 
WHEREAS, certain of the Investors are parties to the Common Stock and Warrant
Purchase Agreement, dated as of March 28, 2002 (the “Original Purchase
Agreement” and as amended by the Addendum to the Common Stock and Warrant
Purchase Agreement, dated as of April 30, 2002 (the “First Addendum”), the
Second Addendum to the Common Stock and Warrant Purchase Agreement, dated as of
July 1, 2002, the Third Addendum to the Common Stock and Warrant Purchase
Agreement and the First Amendment to the Third Addendum to the Common Stock and
Warrant Purchase Agreement, both dated as of July 19, 2002 (together, the “Third
Addendum”), the Fourth Addendum described below and as further amended or
amended and restated hereafter, the “Purchase Agreement”);
 
WHEREAS, in connection with the closing of the transactions described in the
Original Purchase Agreement, the Company and certain of the Investors entered
into an Investors’ Rights Agreement, dated as of March 28, 2002 (the “Original
Investors’ Rights Agreement”);
 
WHEREAS, the Company and certain of the Investors amended the Original
Investors’ Rights Agreement pursuant to that certain First Amendment to
Investors’ Rights Agreement, dated as of April 18, 2002;
 
WHEREAS the Company and certain of the Investors amended and restated in its
entirety the Original Investors’ Rights Agreement (as amended by the First
Amendment to Investors’ Rights Agreement) pursuant to the Amended and Restated
Investors’ Rights Agreement, dated as of April 30, 2002, pursuant to the Second
Amended and Restated Investors’ Rights Agreement, dated as of July 1, 2002 and
pursuant to the Third Amended and Restated Investors’ Rights Agreement, dated as
of July 19, 2002;
 
WHEREAS, the Investors are parties to that certain Fourth Addendum to the Common
Stock and Warrant Purchase Agreement, dated as of August 21, 2002 (the “Fourth
Addendum”), which provides that, as a condition to the closing of the
transactions contemplated by the Fourth Addendum, the Third Amended and Restated
Investors’ Rights Agreement must be amended and restated in its entirety;
 
WHEREAS, the Company and the Investors desire to amend and restate in its
entirety the Third Amended and Restated Investors’ Rights Agreement pursuant to
this Agreement.



24



--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto further agree as follows:
 
1.  Certain Definitions.    Capitalized terms not defined herein are defined in
the Purchase Agreement. The following definitions shall apply for purposes of
this Agreement:
 
1.1  “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.
 
1.2  “Fourth Addendum Registrable Securities” means Registrable Securities that
are (a) shares of the Company’s Common Stock issued pursuant to the Fourth
Addendum and, if applicable, shares related to such shares issued pursuant to
this Agreement, (b) shares of the Company’s Common Stock issued on exercise of
the Warrants issued pursuant to the Fourth Addendum and, if applicable, this
Agreement, and (c) any Common Stock of the Company issued as (or issuable on the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the shares referenced in clauses (a) and (b) above
 
1.3  “Holder” means any person owning or having the right to acquire Registrable
Securities or any assignee thereof in accordance with section 2.10 hereof.
 
1.4  “Purchase Price” means $2.50 per share of Common Stock or Preferred Stock,
as the case may be, as that price shall be appropriately adjusted to reflect any
stock dividend, stock split, reverse stock split, combination of shares,
reclassification, recapitalization or other similar event affecting the number
of outstanding shares of Common Stock (or such other stock or securities).
 
1.5  “Purchase Price Per Common Share Equivalent” means (a) if Common Stock is
issued in the Subsequent Dilutive Offering, the price per share of Common Stock,
or (b) if Preferred Stock is issued in the Subsequent Dilutive Offering, the
price at which a share of such Preferred Stock is issued in the Subsequent
Dilutive Offering divided by the number of shares of Common Stock into which
such share of Preferred Stock may be converted.
 
1.6  “Register”, “registered”, and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
1.7  “Registrable Securities” means (a) the shares of the Company’s Common Stock
issued pursuant to the Purchase Agreement and, if applicable, this Agreement,
(b) shares of the Company’s Common Stock previously acquired by the Investors
and listed on Schedule B hereto, (c) shares of the Company’s Common Stock
issuable on exercise of the Warrants (as defined in the Purchase Agreement)
issued pursuant to the Purchase Agreement and, if applicable, this Agreement,
and (d) any Common Stock of the Company issued as (or issuable on the conversion
or exercise of any warrant, right or other security that is issued as) a
dividend or



25



--------------------------------------------------------------------------------

other distribution with respect to, or in exchange for, or in replacement of,
the shares referenced in clauses (a), (b) and (c) above; provided that there
shall be excluded any Registrable Securities sold by a person in a transaction
in which that person’s rights under section 2 are not assigned.
 
1.8  The number of shares of “Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.
 
1.9  “Second Addendum Registrable Securities” means Registrable Securities that
are (a) shares of the Company’s Common Stock issued pursuant to the Second
Addendum and, if applicable, shares related to such shares issued pursuant to
this Agreement, (b) shares of the Company’s Common Stock issued on exercise of
the Warrants issued pursuant to the Second Addendum and, if applicable, this
Agreement, and (c) any Common Stock of the Company issued as (or issuable on the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the shares referenced in clauses (a) and (b) above
 
1.10  “Third Addendum Registrable Securities” means Registrable Securities that
are (a) shares of the Company’s Common Stock issued pursuant to the Third
Addendum and, if applicable, shares related to such shares issued pursuant to
this Agreement, (b) shares of the Company’s Common Stock issued on exercise of
the Warrants issued pursuant to the Third Addendum and, if applicable, this
Agreement, and (c) any Common Stock of the Company issued as (or issuable on the
conversion or exercise of any warrant, right or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for, or in
replacement of, the shares referenced in clauses (a) and (b) above
 
2.  Registration Rights.    The Company covenants and agrees as follows:
 
2.1  Mandatory Registration.
 
(a)  Except as described in sections 2.1(b), 2.1(c) and 2.1(d):
 
(i)  The Company shall prepare and file with the SEC on or before May 7, 2002
(the “Filing Deadline”) a registration statement on Form S-3 (or, if Form S-3 is
not then available, on such form of registration statement that is then
available to effect a registration of all Registrable Securities, subject to
consent of the Investors holding at least a majority of the Registrable
Securities) for the purpose of registering under the Securities Act all of the
Registrable Securities for resale by, and for the account of, the Holders as
selling stockholders thereunder (the “Registration Statement”). The Company
shall use best efforts to cause the Registration Statement to become effective
as soon as possible after filing. The Company shall keep such registration
statement effective at all times until the earlier of the date on which all the
Registrable Securities (A) are sold and (B) can be sold by all the Holders (and
any affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) in any three-month period without volume limitation and without
registration in compliance with Rule 144 under the Securities Act. The date on
which the Registration Statement is withdrawn pursuant to the preceding sentence
is the “Registration Withdrawal Date”.



26



--------------------------------------------------------------------------------

 
(ii)  If the Company has not filed the Registration Statement with the SEC on or
before May 7, 2002, the Company shall issue to each Holder an additional warrant
(on the same terms and conditions as the Warrants, including the Exercise Price
then in effect (a “Registration Warrant”)), to acquire that number of shares of
Common Stock equal to ten percent (10%) of the number of shares of Common Stock
issuable on exercise of the Warrants issued to that Holder.
 
(iii)  At the end of each thirty (30) day period (or a portion thereof) after
May 7, 2002, that the Registration Statement has not been filed with the SEC,
the Company shall issue to each Holder a Registration Warrant to acquire that
number of shares of Common Stock equal to (A) ten percent (10%) of the number of
shares of Common Stock issuable on exercise of the Warrants issued to that
Holder, multiplied by (B) a fraction, the numerator of which is the number of
days during such thirty-day period before the date on which the Registration
Statement was filed with the SEC and the denominator of which is thirty.
 
(iv)  If the Registration Statement has not been declared effective by the SEC
on or before June 21, 2002, the Company shall issue to each Holder a
Registration Warrant to acquire that number of shares of Common Stock equal to
ten percent (10%) of the number of shares of Common Stock issuable on exercise
of the Warrants issued to that Holder.
 
(v)  At the end of each thirty (30) day period (or a portion thereof) after June
21, 2002, that the Registration Statement has not been declared effective by the
SEC, the Company shall issue to each Holder a Registration Warrant to acquire
that number of shares of Common Stock equal to (A) ten percent (10%) of the
number of shares of Common Stock issuable on exercise of the Warrants issued to
that Holder, multiplied by (B) a fraction, the numerator of which is the number
of days during such thirty-day period before the date on which the Registration
Statement is declared effective by the SEC and the denominator of which is
thirty.
 
(b)  Notwithstanding anything contained in section 2.1(a) to the contrary, with
respect to Second Addendum Registrable Securities:
 
(i)  The Company shall prepare and file with the SEC on or before July 31, 2002
(A) a registration statement on Form S-3 (or, if Form S-3 is not then available,
on such form of registration statement that is then available to effect a
registration of all Second Addendum Registrable Securities, subject to consent
of the Investors holding at least a majority of the Second Addendum Registrable
Securities) or (B) an amendment to the Registration Statement described in
section 2.1(a), for the purpose of registering under the Securities Act all of
the Second Addendum Registrable Securities for resale by, and for the account
of, the Holders of Second Addendum Registrable Securities as selling
stockholders thereunder (such registration statement or amendment to the
Registration Statement, as the case may be, is referred to herein as the “Second
Registration Statement”). The Company shall use best efforts to cause the Second
Registration Statement to become effective as soon as possible after filing. The
Company shall keep such registration statement effective at all times until the
earlier of the date on which all the Second Addendum Registrable Securities are
sold and can be sold by all the Holders of Second Addendum Registrable
Securities (and any affiliate of such



27



--------------------------------------------------------------------------------

Holder with whom such Holder must aggregate its sales under Rule 144) in any
three-month period without volume limitation and without registration in
compliance with Rule 144 under the Securities Act.
 
(ii)  If the Company has not filed the Second Registration Statement with the
SEC on or before July 31, 2002, the Company shall issue to each Holder of Second
Addendum Registrable Securities an additional warrant (on the same terms and
conditions as the Warrants, including the Exercise Price then in effect (a
“Second Registration Warrant”)), to acquire that number of shares of Common
Stock equal to ten percent (10%) of the number of shares of Common Stock
issuable on exercise of the Warrants issued to that Holder.
 
(iii)  At the end of each thirty (30) day period (or a portion thereof) after
July 31, 2002, that the Second Registration Statement has not been filed with
the SEC, the Company shall issue to each Holder of Second Addendum Registrable
Securities a Second Registration Warrant to acquire that number of shares of
Common Stock equal to (A) ten percent (10%) of the number of shares of Common
Stock issuable on exercise of the Warrants issued to that Holder, multiplied by
(B) a fraction, the numerator of which is the number of days during such
thirty-day period before the date on which the Second Registration Statement was
filed with the SEC and the denominator of which is thirty.
 
(iv)  If the Second Registration Statement has not been declared effective by
the SEC on or before August 31, 2002, the Company shall issue to each Holder of
Second Addendum Registrable Securities a Second Registration Warrant to acquire
that number of shares of Common Stock equal to ten percent (10%) of the number
of shares of Common Stock issuable on exercise of the Warrants issued to that
Holder.
 
(v)  At the end of each thirty (30) day period (or a portion thereof) after
August 31, 2002, that the Second Registration Statement has not been declared
effective by the SEC, the Company shall issue to each Holder of Second Addendum
Registrable Securities a Second Registration Warrant to acquire that number of
shares of Common Stock equal to (A) ten percent (10%) of the number of shares of
Common Stock issuable on exercise of the Warrants issued to that Holder,
multiplied by (B) a fraction, the numerator of which is the number of days
during such thirty-day period before the date on which the Second Registration
Statement is declared effective by the SEC and the denominator of which is
thirty.
 
(c)  Notwithstanding anything contained in section 2.1(a) or 2.1(b) to the
contrary, with respect to Third Addendum Registrable Securities:
 
(i)  The Company shall prepare and file with the SEC not later than the earlier
of August 16, 2002, and one week after each of the Registration Statement and
Second Registration Statement is declared effective by the SEC (the “Required
Filing Date”), (A) a registration statement on Form S-3 (or, if Form S-3 is not
then available, on such form of registration statement that is then available to
effect a registration of all Third Addendum Registrable Securities, subject to
consent of the Investors holding at least a majority of the Third Addendum
Registrable Securities), or (B) an amendment to the Registration Statement
described in section 2.1(a) or the Second Registration Statement described in
section 2.1(b), for the purpose of registering under the Securities Act all of
the Third Addendum Registrable Securities



28



--------------------------------------------------------------------------------

for resale by, and for the account of, the Holders of Third Addendum Registrable
Securities as selling stockholders thereunder (such registration statement or
amendment to registration statement, as the case may be, is referred to herein
as the “Third Registration Statement”). The Company shall use best efforts to
cause the Third Registration Statement to become effective as soon as possible
after filing. The Company shall keep such registration statement effective at
all times until the earlier of the date on which all the Third Addendum
Registrable Securities are sold and can be sold by all the Holders of Third
Addendum Registrable Securities (and any affiliate of such Holder with whom such
Holder must aggregate its sales under Rule 144) in any three-month period
without volume limitation and without registration in compliance with Rule 144
under the Securities Act.
 
(ii)  If the Company has not filed the Third Registration Statement with the SEC
on or before the Required Filing Date, the Company shall issue to each Holder of
Third Addendum Registrable Securities an additional warrant (on the same terms
and conditions as the Warrants, including the Exercise Price then in effect (a
“Third Registration Warrant”)), to acquire that number of shares of Common Stock
equal to five percent (5%) of the number of shares of Common Stock issuable on
exercise of the Warrants issued pursuant to the Third Addendum to that Holder.
 
(iii)  At the end of each thirty (30) day period (or a portion thereof) after
the Required Filing Date that the Third Registration Statement has not been
filed with the SEC, the Company shall issue to each Holder of Third Addendum
Registrable Securities a Third Registration Warrant to acquire that number of
shares of Common Stock equal to (A) five percent (5%) of the number of shares of
Common Stock issuable on exercise of the Warrants issued pursuant to the Third
Addendum to that Holder, multiplied by (B) a fraction, the numerator of which is
the number of days during such thirty-day period before the date on which the
Third Registration Statement was filed with the SEC and the denominator of which
is thirty.
 
(iv)  If the Third Registration Statement has not been declared effective by the
SEC on or before thirty days after it is filed (the “Required Effective Date”),
the Company shall issue to each Holder of Third Addendum Registrable Securities
a Third Registration Warrant to acquire that number of shares of Common Stock
equal to five percent (5%) of the number of shares of Common Stock issuable on
exercise of the Warrants issued pursuant to the Third Addendum to that Holder.
 
(v)  At the end of each thirty (30) day period (or a portion thereof) after the
Required Effective Date that the Third Registration Statement has not been
declared effective by the SEC, the Company shall issue to each Holder of Third
Addendum Registrable Securities a Third Registration Warrant to acquire that
number of shares of Common Stock equal to (A) five percent (5%) of the number of
shares of Common Stock issuable on exercise of the Warrants issued pursuant to
the Third Addendum to that Holder, multiplied by (B) a fraction, the numerator
of which is the number of days during such thirty-day period before the date on
which the Third Registration Statement is declared effective by the SEC and the
denominator of which is thirty.
 
(d)  Notwithstanding anything contained in section 2.1(a), 2.1(b) or 2.1(c) to
the contrary, with respect to Fourth Addendum Registrable Securities:



29



--------------------------------------------------------------------------------

 
(i)  The Company shall prepare and file with the SEC not later than the earlier
of five business days after the Closing Date and three business days after each
of the Registration Statement, the Second Registration Statement and Third
Registration Statement is declared effective by the SEC (the “Fourth Addendum
Required Filing Date”), (A) a registration statement on Form S-3 (or, if Form
S-3 is not then available, on such form of registration statement that is then
available to effect a registration of all Fourth Addendum Registrable
Securities, subject to consent of the Investors holding at least a majority of
the Fourth Addendum Registrable Securities), or (B) an amendment to the
Registration Statement described in section 2.1(a), the Second Registration
Statement described in section 2.1(b) or the Third Registration Statement
described in section 2.1(c), for the purpose of registering under the Securities
Act all of the Fourth Addendum Registrable Securities for resale by, and for the
account of, the Holders of Fourth Addendum Registrable Securities as selling
stockholders thereunder (such registration statement or amendment to
registration statement, as the case may be, is referred to herein as the “Fourth
Registration Statement”). The Company shall use best efforts to cause the Fourth
Registration Statement to become effective as soon as possible after filing. The
Company shall keep such registration statement effective at all times until the
earlier of the date on which all the Fourth Addendum Registrable Securities are
sold and can be sold by all the Holders of Fourth Addendum Registrable
Securities (and any affiliate of such Holder with whom such Holder must
aggregate its sales under Rule 144) in any three-month period without volume
limitation and without registration in compliance with Rule 144 under the
Securities Act.
 
(ii)  If the Company has not filed the Fourth Registration Statement with the
SEC on or before the Fourth Addendum Required Filing Date, the Company shall
issue to each Holder of Fourth Addendum Registrable Securities an additional
warrant (on the same terms and conditions as the Warrants, including the
Exercise Price then in effect (a “Fourth Registration Warrant”)), to acquire
that number of shares of Common Stock equal to five percent (5%) of the number
of shares of Common Stock issuable on exercise of the Warrants issued pursuant
to the Fourth Addendum to that Holder.
 
(iii)  At the end of each thirty (30) day period (or a portion thereof) after
the Fourth Addendum Required Filing Date that the Fourth Registration Statement
has not been filed with the SEC, the Company shall issue to each Holder of
Fourth Addendum Registrable Securities a Fourth Registration Warrant to acquire
that number of shares of Common Stock equal to (A) five percent (5%) of the
number of shares of Common Stock issuable on exercise of the Warrants issued
pursuant to the Fourth Addendum to that Holder, multiplied by (B) a fraction,
the numerator of which is the number of days during such thirty-day period
before the date on which the Fourth Registration Statement was filed with the
SEC and the denominator of which is thirty.
 
(iv)  If the Fourth Registration Statement has not been declared effective by
the SEC on or before thirty days after it is filed (the “Fourth Addendum
Required Effective Date”), the Company shall issue to each Holder of Fourth
Addendum Registrable Securities a Fourth Registration Warrant to acquire that
number of shares of Common Stock equal to five percent (5%) of the number of
shares of Common Stock issuable on exercise of the Warrants issued pursuant to
the Fourth Addendum to that Holder.



30



--------------------------------------------------------------------------------

 
(v)  At the end of each thirty (30) day period (or a portion thereof) after the
Fourth Addendum Required Effective Date that the Fourth Registration Statement
has not been declared effective by the SEC, the Company shall issue to each
Holder of Fourth Addendum Registrable Securities a Fourth Registration Warrant
to acquire that number of shares of Common Stock equal to (A) five percent (5%)
of the number of shares of Common Stock issuable on exercise of the Warrants
issued pursuant to the Fourth Addendum to that Holder, multiplied by (B) a
fraction, the numerator of which is the number of days during such thirty-day
period before the date on which the Fourth Registration Statement is declared
effective by the SEC and the denominator of which is thirty.
 
2.2  Company Registration.
 
(a)  If (but without any obligation to do so) the Company proposes to register
any of its stock (including a registration effected by the Company for
stockholders other than the Holders) or other securities under the Securities
Act in connection with the public offering of such securities, the Company
shall, at such time, promptly give each Holder notice of such registration. On
the request of each Holder given within thirty days after such notice by the
Company, the Company shall, subject to the provisions of section 2.2(c), cause
to be registered under the Securities Act all of the Registrable Securities that
each such Holder has requested to be registered.
 
(b)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this section 2.2 prior to the effectiveness of such
registration, whether or not any Holder shall have elected to include securities
in such registration. The expenses of such withdrawn registration shall be borne
by the Company in accordance with section 2.7 hereof.
 
(c)  In connection with any offering involving an underwriting of shares of the
Company’s capital stock, the Company shall not be required under this section
2.2 to include any requesting Holder’s securities in such underwriting, unless
such Holder accepts the terms of the underwriting as agreed between the Company
and the underwriters selected by it (or by other persons entitled to select the
underwriters) and enters into an underwriting agreement in customary form with
the underwriter or underwriters selected by the Company, and then only in such
quantity as the underwriters advise the Company in writing in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of securities, including Registrable Securities, requested by
the Holders to be included in such offering exceeds the amount of securities
sold other than by the Company that the underwriters advise the Company in
writing in their sole discretion is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such Registrable Securities that the underwriters determine in their sole
discretion will not jeopardize the success of the offering (the Registrable
Securities so included to be apportioned pro rata among the selling Holders
according to the total amount of Registrable Securities entitled to be included
therein owned by each selling Holder or in such other proportions as shall
mutually be agreed to by such selling Holders); provided, that in no event shall
the amount of Registrable Securities of the selling Holders included in the
offering be reduced below one-third of the total amount of securities included
in such offering. For purposes of such apportionment among Holders, for any
selling stockholder that is a Holder of Registrable Securities and that is a



31



--------------------------------------------------------------------------------

partnership or corporation, the partners, retired partners and stockholders of
such Holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling Holder”, and any pro rata reduction with respect
to such “selling Holder” shall be based on the aggregate amount of Registrable
Securities owned by all such related entities and individuals.
 
2.3  Form S-3 Registration.    If, at any time after the Registration Withdrawal
Date, the Company shall receive from one or more Holders a request or requests
that the Company effect a registration on Form S-3 and any related blue sky or
similar qualification or compliance with respect to the Registrable Securities
owned by such Holder or Holders, the Company shall:
 
(a)  Within five days of the receipt thereof, give notice of the proposed
registration, and any related blue sky or similar qualification or compliance,
to all other Holders; and
 
(b)  Cause, as soon as reasonably practicable, such Registrable Securities to be
registered for offering and sale on Form S-3 and cause such Registrable
Securities to be qualified in such jurisdictions as such Holders may reasonable
request, together with all or such portion of the Registrable Securities of any
other Holders joining in such request as are specified in a request given within
twenty days after receipt of such notice from the Company; provided that the
Company shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this section 2.3:
 
(i)  If the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than $1,000,000;
 
(ii)  If the Company has, within the twelve month period preceding the date of
such request, already effected two registrations for the Holders pursuant to
this section 2.3 or section 2.4;
 
(iii)  If the Company furnishes to the Holders a certificate signed by the Chief
Executive Officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be seriously detrimental to the
Company and its stockholders for such Form S-3 Registration to be effected at
such time, in which event the Company shall have the right to defer the filing
of the Form S-3 registration statement for a period of not more than ninety days
after receipt of the request of the Holder or Holders under this section 2.3;
provided that the Company shall not utilize this right, together with its right
under section 2.4(c), more than once in any twelve month period; provided,
further, that the Company shall not register shares for its own account during
such ninety day period unless the Holder can exercise its right to request the
registration of Registrable Securities under section 2.2; or



32



--------------------------------------------------------------------------------

(iv)  In any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(c)  Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered as soon as reasonably practicable after receipt of the request or
requests of the Holders.
 
2.4  Request for Registration.
 
(a)  If, at any time after the Registration Withdrawal Date, the Company is not
eligible to effect a registration on Form S-3 and the Company shall, during such
period that it is not so eligible, receive a written request from the Holders
that the Company file a registration statement under the Securities Act covering
the registration of all or a portion of the Registrable Securities then
outstanding, then the Company shall:
 
(i)  within five days of the receipt thereof, give notice of the proposed
registration, and any related blue sky or similar qualification or compliance,
to all other Holders; and
 
(ii)  cause, as soon as reasonably practicable, such Registrable Securities to
be registered for offering and sale and cause such Registrable Securities to be
qualified in such jurisdictions as such Holders may reasonable request, together
with all or such portion of the Registrable Securities of any other Holders
joining in such request as are specified in a request given within twenty days
after receipt of such notice from the Company; provided that the Company shall
not be obligated to effect any such registration, qualification or compliance,
pursuant to this section 2.4:
 
(A)  if the Holders propose to sell Registrable Securities at an aggregate price
to the public of less than $1,000,000;
 
(B)  if the Company has, within the twelve month period preceding the date of
such request, already effected two registrations for the Holders pursuant to
section 2.3 or this section 2.4; and
 
(C)  in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(b)  If the Holders initiating the registration request hereunder (“Initiating
Holders”) intend to distribute the Registrable Securities covered by their
request by means of an underwriting, they shall so advise the Company as a part
of their request made pursuant to section 2.4(a) and the Company shall include
such information in the written notice referred to in section 2.4(a). The
underwriter will be selected by a majority in interest (as determined by the
number of Registrable Securities held) of the Initiating Holders and shall be
reasonably acceptable to the Company. In such event, the right of any Holder to
include his, her or its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in



33



--------------------------------------------------------------------------------

the underwriting (unless otherwise mutually agreed by a majority in interest of
the Initiating Holders and such Holder) to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in section 2.5(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. Notwithstanding any other provision of this
section 2.4, if the underwriter advises the Initiating Holders in writing that
marketing factors require a limitation of the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that would otherwise be underwritten pursuant hereto, and
the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Holders thereof, including the
Initiating Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities owned by each Holder; provided, however, that the number
of shares of Registrable Securities to be included in such underwriting shall
not be reduced unless all other securities are first entirely excluded from the
underwriting.
 
(c)  Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this section 2.4, a certificate
signed by the Chief Executive Officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company it would be seriously
detrimental to the Company and its stockholders for such registration statement
to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than ninety days after
receipt of the request of the Initiating Holders; provided that the Company may
not utilize this right, together with its right under section 2.3(b)(iii) more
than once in any twelve month period; provided further, that the Company shall
not register shares for its own account during such ninety day period unless the
Holder can exercise its right to request the registration of Registrable
Securities under section 2.2.
 
2.5  Obligations of the Company.    Whenever required under this section 2 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a)  Except as otherwise provided in section 2.1, prepare and file with the SEC
a registration statement with respect to such Registrable Securities and use
best efforts to cause such registration statement to become effective, and, on
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for a period
of up to 180 days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided that (i) such 180-day period
shall be extended for a period of time equal to the period the Holder refrains
from selling any securities included in such registration at the request of an
underwriter of Common Stock (or other securities) of the Company; and (ii) in
the case of any registration of Registrable Securities on Form S-3 (or any other
Form, to the extent permitted by law) that are intended to be offered on a
continuous or delayed basis, such 180-day period shall be extended, if
necessary, to keep the registration statement effective until all such
Registrable Securities are sold, except to the extent that the Holders (and any
affiliate of the Holder with whom such Holder must aggregate its sales under
Rule 144) of such Registrable Securities may sell those Registrable Securities
in any three-month period without regard to the volume limitation and without
registration in compliance with Rule 144 under the Securities Act;



34



--------------------------------------------------------------------------------

(b)  Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the Securities Act
with respect to the disposition of all securities covered by such registration
statement during the period of time such registration statement remains
effective;
 
(c)  Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request to facilitate the
disposition of Registrable Securities owned by them;
 
(d)  Use best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;
 
(e)  In the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter of such offering;
 
(f)  During the period of time such registration statement remains effective,
notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act or the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; and, thereafter,
the Company will promptly prepare (and, when completed, deliver to each selling
Holder) a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not contain an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;
 
(g)  Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange on which securities of the same class issued by the
Company are then listed;
 
(h)  Provide a transfer agent and registrar for all Registrable Securities
registered hereunder and a CUSIP number for all such Registrable Securities, in
each case not later than the effective date of such registration; and
 
(i)  Furnish, at the request of any Holder requesting registration of
Registrable Securities pursuant to this section 2, on the date that such
Registrable Securities are delivered to the underwriters for sale in connection
with a registration pursuant to this section 2 if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities



35



--------------------------------------------------------------------------------

becomes effective, (i) an opinion, dated such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering, addressed
to the underwriters, if any, and to the Holders requesting registration of
Registrable Securities, and (ii) a “comfort” letter signed by the independent
public accountants who have certified the Company’s financial statements
included in the registration statement, covering substantially the same matters
with respect to the registration statement (and the prospectus included therein)
and with respect to events subsequent to the date of the financial statements,
as are customarily covered in accountants’ letters delivered to the underwriters
in underwritten public offerings of securities addressed to the underwriters, if
any, and to the Holders requesting registration of Registrable Securities.
 
2.6  Information from Holder.    It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding such Holder, the
Registrable Securities held by such Holder, and the intended method of
disposition of such securities as shall be required to effect the registration
of such Registrable Securities.
 
2.7  Expenses of Registration.    All expenses incurred in connection with
registrations, filings or qualifications pursuant to sections 2.1, 2.2, 2.3 and
2.4, including (without limitation) all registration, filing and qualification
fees, printing fees and expenses, accounting fees and expenses, fees and
disbursements of counsel for the Company and the fees and disbursements of
counsel for the selling Holders selected by the Holders, shall be borne by the
Company. Notwithstanding the foregoing, the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to section 2.3 or
2.4 if the registration request is subsequently withdrawn at the request of the
Holders of a majority of the Registrable Securities to be registered (in which
case all participating Holders shall bear such expenses pro rata based on the
number of Registrable Securities that were requested to be included in the
withdrawn registration); provided that, if at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition
(financial or otherwise), business, or prospects of the Company from that known
to the Holders at the time of their request and shall have withdrawn the request
with reasonable promptness following disclosure by the Company of such material
adverse change, then the Holders shall not be required to pay any of such
expenses and shall retain their rights pursuant to section 2.3 or 2.4. Anything
herein to the contrary notwithstanding, all underwriting discounts, commissions
and transfer taxes incurred in connection with a sale of Registrable Securities
shall be borne and paid by the Holder thereof, and the Company shall have no
responsibility therefor.
 
2.8  Indemnification.    If any Registrable Securities are included in a
registration statement under this section 2:
 
(a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, the partners, officers, directors, stockholders, members
and managers of such Holder, legal counsel and accountants for such Holder, any
underwriter (as defined in the Securities Act) for such Holder and each person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities (joint or several) to which they may become subject under the
Securities



36



--------------------------------------------------------------------------------

Act, the Exchange Act or any other federal or state securities law, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based on any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and the Company will reimburse
such Holder, underwriter or controlling person for any legal or other expenses
incurred, as incurred, in connection with investigating or defending any such
loss, claim, damage, liability or action; provided that the indemnity agreement
in this section 2.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld or
delayed), nor shall the Company be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based on a Violation that occurs in reliance on and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, underwriter or controlling person.
 
(b)  To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who shall have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, legal counsel and accountants for the
Company, any underwriter, any other Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Holder, against any losses, claims, damages or liabilities to which any of
the foregoing persons may become subject, under the Securities Act, the Exchange
Act or any other federal or state securities law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based on any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance on and in conformity with written
information furnished by such Holder expressly for use in connection with such
registration; and each such Holder will reimburse any person intended to be
indemnified pursuant to this section 2.8(b), for any legal or other expenses
reasonably incurred, as incurred, by such person in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided that the indemnity agreement in this section 2.8(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder (which consent
shall not be unreasonably withheld or delayed); and provided further that in no
event shall any indemnity by such Holder under this section 2.8(b), when
aggregated with amounts contributed, if any, pursuant to section 2.8(d), exceed
the net proceeds from the sale of Registrable Securities hereunder received by
such Holder.
 
(c)  Promptly after receipt by an indemnified party under this section 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this section 2.8, deliver to the indemnifying party
notice of the commencement thereof and the indemnifying party shall have the
right to participate in, and, to the extent that the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to



37



--------------------------------------------------------------------------------

assume the defense thereof with counsel mutually satisfactory to the parties;
provided that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to notify the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this section
2.8, but the omission so to notify the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this section 2.8.
 
(d)  If the indemnification provided in this section 2.8 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that shall have resulted in such loss, liability, claim,
damage or expense, as well as any other relevant equitable considerations;
provided that in no event shall any contribution by a Holder under this section
2.8(d), when aggregate with amounts paid, if any, pursuant to section 2.8(b),
exceed the net proceeds from the sale of Registrable Securities hereunder
received by such Holder. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.
 
(e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f)  The obligations of the Company and Holders under this section 2.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this section 2, and otherwise.
 
2.9  Reports under Exchange Act.    With a view to making available to the
Holders the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the SEC that may at any time permit a Holder to sell
securities of the Company to the public without registration or pursuant to a
registration on Form S-3, the Company agrees to:
 
(a)  Make and keep public information available, as those terms are used in SEC
Rule 144, at all times;



38



--------------------------------------------------------------------------------

(b)  Take such action as is necessary to enable the Holders to utilize Form S-3
for the sale of their Registrable Securities;
 
(c)  File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;
 
(d)  Furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith on request, (i) a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144, the Securities Act
and the Exchange Act, or that it qualifies as a registrant whose securities may
be resold pursuant to Form S-3, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration or pursuant to such form;
and
 
(e)  Undertake any additional actions reasonably necessary to maintain the
availability of the Registration Statement, Second Registration Statement, Third
Registration Statement, Fourth Registration Statement or the use of Rule 144.
 
2.10  Assignment of Registration Rights.    The rights to cause the Company to
register Registrable Securities pursuant to this section 2 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of
such Registrable Securities that (a) is a subsidiary, parent, current or former
partner, current or former limited partner, current or former member, current or
former manager or stockholder of a Holder, (b) is an entity controlling,
controlled by or under common control, or under common investment management,
with a Holder, including without limitation a corporation, partnership or
limited liability company that is a direct or indirect parent or subsidiary of
the Holder, or (c) is a transferee or assignee of at least 10,000 (as adjusted
for stock split, combinations, dividends and the like) shares of such
Registrable Securities; provided that: (i) the Company is, within a reasonable
time after such transfer, notified of the name and address of such transferee or
assignee and the Registrable Securities with respect to which such registration
rights are being assigned; (ii) such transferee or assignee agrees in writing to
be bound by and subject to the terms and conditions of this Agreement; and (iii)
such assignment shall be effective only if immediately following such transfer
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act.
 
2.11  Limitations on Subsequent Registration Rights.    From and after the date
of this Agreement, the Company shall not, without the prior consent of the
Holders of at least two-thirds of the Registrable Securities then outstanding,
enter into any agreement with any holder or prospective holder of any securities
of the Company that would allow such holder or prospective holder to include
such securities in any registration filed under sections 2.1, 2.3 and 2.4
hereof, unless under the terms of such agreement, such holder or prospective
holder may include such securities in any such registration only to the extent
that the inclusion of such securities will not reduce the amount of the
Registrable Securities of the Holders that are included; provided, however, that
this section shall not apply to the transaction described on Schedule 2.14 of
the Purchase Agreement.



39



--------------------------------------------------------------------------------

 
3.  Covenants.
 
3.1  Reserve for Exercise Shares.    The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock such
number of shares of Common Stock (the “Exercise Shares”) as shall be sufficient
to enable it to comply with its exercise obligations under the Warrants,
Registration Warrants, Second Registration Warrants, Third Registration Warrants
and Fourth Registration Warrants. If at any time the number of Exercise Shares
shall not be sufficient to effect the exercise of the Warrants, Second
Registration Warrants, Third Registration Warrants and Fourth Registration
Warrants, the Company will forthwith take such corporate action as may be
necessary to increase its authorized but unissued shares of Common Stock to such
number as will be sufficient for such purposes. The Company will obtain
authorization, consent, approval or other action by, or make any filing with,
any administrative body that may be required under applicable state securities
laws in connection with the issuance of Exercise Shares.
 
3.2  Preferred Stock.    Except for the transaction described in item 2 of
Schedule 2.14 of the Purchase Agreement, the Company shall not issue any
preferred stock of the Company (or other securities of any nature convertible
into preferred stock of the Company) without the consent of Holders holding at
least two-thirds of the then outstanding Registrable Securities.
 
3.3  Right to Develop or Participate in Commercial Projects (K-Fuel Processing
Plants) That Use K-Fuel Technology.    Subject to that certain First Amended
Limited Liability Agreement of K-Fuel LLC, dated as of June 29, 1999, between
the Company and Kennecott Alternative Fuels, Inc. (“Kennecott”) (the “K-Fuel
Agreement”), the Company agrees to grant a license, through K-Fuel LLC, or cause
K-Fuel LLC to grant a license, to one or more of the Holders (or their
affiliates or one or more entities that are formed by one or more of the
Holders) (referred to herein as the “Licensee”) to develop Commercial Projects
(as defined in the K-Fuel Agreement) and to otherwise provide, manufacture, use,
employ, practice, distribute, reproduce, disseminate, make, have made, sell,
offer to sell, have sold, research, design, develop, market or otherwise exploit
any and all rights under the K-Fuel Technology (as defined in the K-Fuel
Agreement) that are requested by one or more of the Licensees, and grants to the
Licensees the right to participate in any and all Commercial Projects in which
the Company or its affiliates participate, in connection with the greater of the
(a) construction of one or more Commercial Projects in the United States in
which the aggregate production of K-Fuel Products per year from such Commercial
Projects allocable to the Licensees based on the Licensees’ pro rata equity
ownership interest in such Commercial Projects is not greater than fifty million
tons (for example, if a Commercial Project produces ten million tons of K-Fuel
Products per year and the Licensees have a fifty percent equity ownership
interest in that Commercial Project, then five million tons of such K-Fuel
Products shall be allocable to the Licensees ownership interest in that
Commercial Project) and (b) construction of six Commercial Projects in the
United States in which the Licensees (individually or as a group) take an equity
interest. Such license will include any and all rights relating to such K-Fuel
Technology, including all right to market all K-Fuel Products (as defined in the
K-Fuel Agreement) produced by the Commercial Project at market prices, to manage
the Commercial Project for reasonable fees, and to supply coal and other related
feedstock for any such Commercial Project. Notwithstanding the foregoing,
Kennecott shall retain the right to market its share of K-Fuel Product produced
by each



40



--------------------------------------------------------------------------------

Commercial Project in which Kennecott has at least a twenty percent equity
interest. Licensee shall pay license fees and royalties in connection with such
Commercial Projects at the lesser of the rate applicable to a non-Kennecott
project under the K-Fuel Agreement or the lowest rate charged by the Company and
K-Fuel LLC, in the aggregate, for a non-Kennecott project. It is further agreed
and understood that the Commercial Projects contemplated herein may be
third-party projects under 10.7 of the K-Fuel Agreement.
 
3.4  Right to Participate in Place of the Company.    For Commercial Projects
that are determined to fall under 10.5(iii) of the K-Fuel Agreement, (a) to the
extent that the Company does not exercise its entire option to fund a portion of
the capital for a Commercial Project pursuant to the K-Fuel Agreement (that is,
the Company does not elect to fund any portion of such Commercial Project or
elects to fund less than fifty percent of such Commercial Project), the Company
hereby assigns to the Licensee(s) the Company’s right to exercise the Company’s
option thereunder with respect to the unexercised portion and the Licensee(s)
shall have all of the Company’s rights thereunder, and (b) to the extent that
the Company exercises its option to fund a portion of the capital for a
Commercial Project, the Company hereby assigns to the Licensee(s) fifty percent
of the Company’s right to fund that portion of such Commercial Project, and the
Licensee(s) shall have all of the Company’s rights thereunder. The rights of the
Licensee(s) in this section are subject to the limitations on overall
participation in Commercial Projects by Licensee(s) in Section 3.3.
 
3.5  Right of First Refusal to Market K-Fuel Products in the United
States.    KFX hereby grants, through K-Fuel LLC, or agrees to cause K-Fuel LLC
to grant, to the Holders, the right of first refusal to market the K-Fuel
Products in the United States.
 
3.6  Exclusive Rights in India.    The Company hereby grants, through K-Fuel
LLC, or agrees to cause K-Fuel LLC to grant, to the Holders an irrevocable,
transferable, exclusive right and license, with the right to grant sublicenses,
to develop Commercial Projects and otherwise provide, manufacture, use, employ,
practice, distribute, reproduce, disseminate, make, have made, sell, offer to
sell, have sold, research, design, develop, market or otherwise exploit any and
all rights under the K-Fuel Technology, within India. The exclusive rights and
licenses granted under this section shall expire on the seventh anniversary of
the Closing Date (as defined in the Fourth Addendum); provided, however, that
such rights and licenses shall be extended for successive seven year terms on
the achievement of certain milestones to be negotiated in good faith by the
Company and the Holders.
 
3.7  Further Assurances.    The Company shall take all steps necessary to secure
approval for each license, any and all Commercial Projects contemplated or
authorized herein and any and all assignments of rights described herein,
including all actions that are required under section 10.5 of the K-Fuel
Agreement prior to undertaking a Commercial Project.
 
3.8  Subordination of Koppelman Royalties.    Within ten days of the Closing,
the Company shall obtain from all persons or entities, who are entitled to any
Royalty (as defined in the Agreement to Amend Amendment to Agreements and
Royalty Agreement dated as of June 3, 1996, by and among Theodore Venners, the
Company and Edward Koppelman, individually, as trustee of the Riverfront Trust,
dated December 31, 1980, as trustee of F.H. Prince Trust, dated September 5,
1979, and as a general partner of KGM Associates, a California limited



41



--------------------------------------------------------------------------------

partnership) and any other distribution, payment or allocation, a subordination
of such Royalty and other such distribution, payment or allocation to which such
persons or entities may be entitled with respect to a Commercial Project (as
defined in the First Amended Limited Liability Agreement of K-Fuel LLC (the
“K-Fuel Agreement”), dated as of June 29, 1999, by and between the Company and
Kennecott Alternative Fuels, Inc.) in which the Company or an Affiliate (as
defined in the K-Fuel Agreement) has an equity interest until the Company
receives a Return with respect to such Commercial Project of fifteen percent,
and which subordination shall provide that thereafter such persons shall be
entitled to a Royalty and other distributions, payments or allocations to which
they may be entitled only with respect to Returns in excess of fifteen percent.
The subordination shall provide that the “Return” for a particular Commercial
Project is equal to the percentage derived by dividing (a) the sum of (i) the
royalties and fees received by the Company from the Commercial Project, (ii)
distributions received by the Company from K-Fuel LLC that relate to or are
based on royalties and fees received by K-Fuel LLC from the Commercial Project
and (iii) other distributions, dividends or payments received by the Company
from the Commercial Project made to the Company in its capacity as a participant
in the Commercial Project (and excluding payments in the nature of a return of
equity, debt repayment or payments for services rendered by the Company to the
Commercial Project) by (b) the total amount invested in the Commercial Project.
The waiver shall apply to the first two Commercial Projects in which the Company
or an Affiliate has an equity interest.
 
3.9  Termination of Covenants.
 
(a)  The covenants set forth in sections 3.1 and 3.2 shall terminate as to each
Holder and be of no further force and effect at the time the Holders no longer
hold any Registrable Securities.
 
(b)  The agreements, covenants, licenses and other rights set forth in sections
3.3 through 3.8 may be terminated only with the written consent of all the
parties hereto.
 
3.10  Pro Rata Participation.    Holders may exercise their rights under section
3.3 to develop Commercial Projects in the United States, under section 3.4 to
participate in place of the Company, under section 3.5 to market K-Fuel Products
and under section 3.6 to develop Commercial Projects in India and otherwise
obtain any and all rights relating to the K-Fuel Technology within India as
described in section 3.6, as follows:
 
(a)  If Holder(s) who purchased more than more than twenty-five percent of the
Registrable Securities pursuant to the Purchase Agreement (the “Proposing
Holders”) elect to exercise their rights under any of sections 3.3, 3.4, 3.5 or
3.6, then the Proposing Holders shall notify the other Holders in writing of the
terms of any proposal (the “Proposal”) for the exercise of such rights,
including the name of the Proposing Holder (the “Proposal Manager”) to whom such
Holders should deliver their responding notices described in the following
sentence. Within fifteen days after receipt of the Proposal, each Holder
(including each Proposing Holder) shall notify the Proposal Manager whether it
elects to participate in the Proposal and specify the Holder’s desired
participation percentage in the Proposal.
 
(b)  Each Holder (including each Proposing Holder) electing to participate in a
Proposal shall be entitled to participate in such Proposal to the extent of that



42



--------------------------------------------------------------------------------

Holder’s desired participation percentage set forth in its notice to the
Proposal Manager unless the sum of the participating Holders’ (including the
Proposing Holders’) specified participation percentages exceeds one hundred
percent. If the sum of the participating Holders’ (including the Proposing
Holders’) specified participation percentages exceeds one hundred percent, then
(i) each participating Holder shall be granted a participation percentage equal
to its pro rata share (or any portion thereof if such Holder specifies a
participating percentage less than its pro rata share) of the Proposal, and (ii)
if, after the allocation in clause (i) (and, if necessary, in this clause (ii)),
any portion of the Proposal has not been allocated, each Holder that shall have
specified a greater participation percentage than it shall have been allocated
under clause (i) (and, if necessary, under this clause (ii)) shall be granted a
fraction of the remaining participation percentage of the Proposal, the
numerator of which is the number of shares of Registrable Securities purchased
pursuant to the Purchase Agreement by such Holder (or its assignor) and the
denominator of which is the number of shares of Registrable Securities purchased
pursuant to the Purchase Agreement by all participating Holders (or their
assignors) that request the remaining participation percentage of the Proposal.
If, after the allocation in clauses (i) and (ii), any participation percentage
of the Proposal shall not have been allocated, the procedure set forth in clause
(ii) shall be repeated until one hundred percent of the Proposal shall have been
allocated or until each Holder shall have been allocated the maximum
participation percentage specified in its notice. A Holder’s pro rata share of
the Proposal shall be equal to a fraction of such Proposal, the numerator of
which is the number of shares of Registrable Securities purchased pursuant to
the Purchase Agreement by such Holder (or its assignor) and the denominator of
which is the number of shares of Registrable Securities purchased pursuant to
the Purchase Agreement by all Holders (or their assignors) who are exercising
the right to participate in such Proposal pursuant to this section 3.10. If a
Holder has been assigned only a portion of the Registrable Securities purchased
pursuant to the Purchase Agreement by an assignor thereof, that Holder’s pro
rata share of the Proposal shall be equal to a fraction of such Proposal, the
numerator of which is the portion of the shares purchased pursuant to the
Purchase Agreement by the assigning Holder and assigned to the Holder and the
denominator of which is the number of shares of Registrable Securities purchased
pursuant to the Purchase Agreement by all Holders (or their assignors) who are
exercising the right to participate in such Proposal pursuant to this section
3.10.
 
4.  Subsequent Dilutive Offerings.    If during the period beginning on March
28, 2002 and ending on August 21, 2003, the Company issues shares of Common
Stock or Preferred Stock at a Purchase Price Per Common Share Equivalent less
than the Purchase Price (a “Subsequent Dilutive Offering”), then the Company
shall, within ten (10) days of the closing of the Subsequent Dilutive Offering,
issue to each Holder:
 
4.1  A number of shares of Common Stock equal to (a)(i) the number of shares of
Common Stock purchased by such Holder pursuant to Purchase Agreement multiplied
by (ii) the remainder of the Purchase Price minus the Purchase Price Per Common
Share Equivalent (as of the date of sale) issued in the Subsequent Dilutive
Offering, divided by (b) the Purchase Price per Common Share Equivalent (as of
the date of sale) issued in the Subsequent Dilutive Offering; and
 
4.2  A Warrant (which has the same terms and conditions as the Warrants,
including the Warrant Price (as defined in the Warrants) then in effect) to
purchase a number of



43



--------------------------------------------------------------------------------

 
shares of Common Stock equal to 212.5% of the number of shares of Common Stock
issued to that Investor pursuant to section 4.1 above.
 
5.  Right of First Offer.
 
5.1  Holders’ Rights.    So long as a person is a Holder, the Company hereby
grants to each such Holder the first right to purchase the Equity Securities (as
defined in Section 5.5) that the Company may from time to time desire to issue
during the period beginning on the Closing Date and ending on and including the
second anniversary of the Closing Date. A Holder that chooses to exercise the
right of first offer may designate as purchasers under such right himself,
herself or itself, a current or former constituent partner, affiliate or current
or former member of itself or an entity controlling, controlled by or under
common control with itself, including without limitation a corporation or
limited liability company that is a parent or subsidiary, in such proportions as
it deems appropriate.
 
5.2  Notice.
 
(a)  Prior to any sale or issuance by the Company of any Equity Securities, the
Company shall notify each Holder in writing (the “Notice”) of its bona fide
intention to sell and issue such securities, setting forth the number of shares
of Equity Securities it proposes to sell and the price and other terms upon
which it proposes to make such sale. Within 30 days after receipt of the Notice,
each Holder shall notify the Company whether it elects to exercise its right to
purchase all (or any part thereof) of the Equity Securities so offered and
specify the number of shares of Equity Securities the Holder elects to acquire.
If the participating Holders elect, in aggregate, to acquire less than all of
the Equity Securities the Company proposes to sell, then each Holder shall be
entitled to purchase the number of Equity Securities each such Holder specified
in its election to participate. If the participating Holders elect, in
aggregate, to acquire more than all of the Equity Securities the Company
proposes to sell, then (i) each Holder shall be entitled to purchase its pro
rata share (or any portion thereof if such Holder elects to purchase less than
its pro rata share) of all of the Equity Securities the Company proposes to
sell, and (ii) if, after the allocation in clause (i) (and, if necessary, in
this clause (ii)), any shares of Equity Securities have not been allocated, each
Holder that shall have subscribed for more shares of Equity Securities than
shall have been allocated under clause (i) (and, if necessary, under this clause
(ii)) shall be entitled to purchase a fraction of such remaining Equity
Securities, the numerator of which is the number of shares of Registrable
Securities purchased pursuant to the Purchase Agreement by such Holder (or its
assignor) and the denominator of which is the number of shares of Registrable
Securities purchased pursuant to the Purchase Agreement by all Holders (or their
assignors) exercising the right of purchase of such remaining Equity Securities.
If, after the allocation in clauses (i) and (ii), any shares of Equity
Securities shall not have been allocated, the procedure set forth in clause (ii)
shall be repeated until all of the Equity Securities shall have been allocated
or until each Holder shall have been allocated the maximum number of shares
specified in its notice. A Holder’s pro rata share of the Equity Securities
shall be equal to a fraction of such Equity Securities, the numerator of which
is the number of shares of Registrable Securities purchased pursuant to the
Purchase Agreement by such Holder (or its assignor) and the denominator of which
is the number of shares of Registrable Securities purchased pursuant to the
Purchase Agreement by all Holders (or their assignors) who are exercising the
right of purchase of such Equity Securities pursuant to this



44



--------------------------------------------------------------------------------

section 5.2(a). If a Holder has been assigned only a portion of the Registrable
Securities purchased pursuant to the Purchase Agreement by an assignor thereof,
that Holder’s pro rata share of the Equity Securities shall be equal to a
fraction of such Equity Securities, the numerator of which is the portion of the
shares purchased pursuant to the Purchase Agreement by the assigning Holder and
assigned to the Holder and the denominator of which is the number of shares of
Registrable Securities purchased pursuant to the Purchase Agreement by all
Holders (or their assignors) who are exercising the right of purchase of such
Equity Securities pursuant to this section 5.2(a).
 
(b)  Subject to section 5.2(c), the Holders hereby waive their rights under
section 5.2(a) with respect to the transaction described on Schedule 5.14 of the
Purchase Agreement.
 
(c)  Notwithstanding anything contained in section 5.2(a), prior to any sale or
issuance by the Company or by its subsidiaries of any Investment-Related
Securities in connection with a commercial investment in the Company or any of
its subsidiaries (a “Commercial Investment”) by any person or entity (including
pursuant to the transaction described on Schedule 2.14 of the Purchase
Agreement), the Company shall notify each Holder in writing (the “Commercial
Investment Notice”) of its bona fide intention to enter into an agreement
regarding the proposed Commercial Investment. Within 30 days after receipt of
such Commercial Investment Notice, each Holder shall have the right to offer to
the Company or its subsidiaries within 30 days of the Notice a substantially
similar Commercial Investment. The Company or its subsidiaries shall be required
to accept any such offer by the Holders, unless after the allocations of such
Commercial Investment pursuant to this section 5.2(c), the Holders electing to
participate in such Commercial Investment have not elected to participate in the
entire amount of such Commercial Investment. If the participating Holders elect,
in aggregate, to make Commercial Investment that is more than the Company
requires, then (i) each Holder shall be entitled to participate in the
Commercial Investment based on its pro rata share, as described in section
5.2(a) above (or any portion thereof if such Holder elects to purchase less than
its pro rata share) of the Commercial Investment, and (ii) if, after the
allocation in clause (i) (and, if necessary, in this clause (ii)), any
participation in the Commercial Investment has not been allocated, each Holder
that shall have subscribed for a greater participation in the Commercial
Investment than shall have been allocated under clause (i) (and, if necessary,
under this clause (ii)) shall be entitled to participate in a fraction of such
remaining Commercial Investment, the numerator of which is the number of shares
of Registrable Securities purchased pursuant to the Purchase Agreement by such
Holder and the denominator of which is the number of shares of Registrable
Securities purchased pursuant to the Purchase Agreement by all Holders who are
exercising their right to participate in the Commercial Investment. If, after
the allocation in clauses (i) and (ii), any participation in the Commercial
Investment shall not have been allocated, the procedure set forth in clause (ii)
shall be repeated until all of the participation in the Commercial Investment
has been allocated. For purposes of this section 5.2(c), the term
“Investment-Related Securities” shall mean (a) common stock of the Company or
any subsidiary; (b) rights, options or warrants to purchase common stock of the
Company or any subsidiary; (c) any security of the Company or any subsidiary
other than common stock having voting rights in the election of the Board of
Directors, not contingent upon a failure to pay dividends; (d) any equity- or
debt-related security of the Company or any subsidiary convertible



45



--------------------------------------------------------------------------------

into or exchangeable for any of the foregoing; and (e) any agreement or
commitment to issue any of the foregoing.
 
5.3  Failure to Notify.    After expiration of all notice periods specified in
Section 5.2 above, the Company may, during a period of 90 days following the
expiration of such notice periods, sell and issue to other persons such Equity
Securities as to which the Holders do not indicate a desire to purchase or enter
into the Commercial Investment transaction as to which the Holders do not elect
to participate or if the Holders do not participate for the entire amount of the
Commercial Investment, at a price not less and upon terms and conditions not
more favorable to the offeree than those set forth in the Notice or Commercial
Notice, as the case may be. In the event the Company does not sell such Equity
Securities within said 90 day period, the Holders shall no longer be obligated
to purchase the Equity Securities pursuant to their elections to purchase such
Equity Securities under Section 5.2(a), and the Company shall not thereafter
issue or sell any Equity Securities without first offering such securities to
the Holders in the manner provided herein. In the event the Company does not
enter into the proposed Commercial Investment transaction within said 90 day
period, the Company shall not thereafter enter into a Commercial Investment
transaction without first offering such Commercial Investment to the Holders in
the manner provided herein.
 
5.4  Payment.    If a Holder gives the Company notice that such Holder desires
to purchase any of the Equity Securities offered by the Company or participate
in any Commercial Investment in the Company, payment for the Equity Securities
or Commercial Investment shall be by check or wire transfer against delivery of
the Equity Securities at the executive offices of the Company within 10 days
after giving the Company such notice, or, if later, the closing date for the
sale of such Equity Securities or Commercial Investment proposed by the Company
in the Notice. The Company and any affected Holder shall take all such action as
may be required by any regulatory authority in connection with the exercise by a
Holder of the right to purchase Equity Securities or make such a Commercial
Investment as set forth in this Section 5.
 
5.5  Equity Securities.    The term “Equity Securities” shall mean (a) Common
Stock; (b) rights, options or warrants to purchase Common Stock; (c) any
security other than Common Stock having voting rights in the election of the
Board of Directors, not contingent upon a failure to pay dividends; (d) any
equity- or debt-related security convertible into or exchangeable for any of the
foregoing; and (e) any agreement or commitment to issue any of the foregoing.
 
6.  Miscellaneous.
 
6.1  Amendments and Waivers.    Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investors holding more than
two-thirds of the Registrable Securities then outstanding. Any amendment or
waiver effective in accordance with this Section 6.1 shall be binding upon each
Investor, his, her or its heirs, representatives or permitted assigns, and the
Company and its heirs, representatives and permitted assigns.



46



--------------------------------------------------------------------------------

6.2  Notices.    Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally or transmitted by facsimile transmission with receipt
acknowledged by the addressee, three days after being mailed by first class
mail, or the next business day after being deposited for next-day delivery with
a nationally recognized overnight delivery service, charges and postage prepaid,
properly addressed to the party to receive such notice at the address(es)
specified on the signature page of this Agreement for the Company and on
Schedule A for each Investor (or at such other address as shall be specified by
like notice).
 
6.3  Entire Agreement.    This Agreement (including the Schedules hereto), the
Purchase Agreement and the Warrants contain the entire agreement of the parties
and supersede all prior negotiations, correspondence, term sheets, agreements
and understandings, written and oral, between or among the parties regarding the
subject matter hereof.
 
6.4  Successors and Assigns.    This Agreement shall inure to the benefit of and
be binding upon the respective heirs, representatives, successors and permitted
assigns of the parties (including transferees of any shares of Registrable
Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective heirs,
representatives, successors and permitted assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
6.5  Severability.    If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, such provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such provision in a valid and enforceable
manner, and the balance of the Agreement shall be interpreted as if such
provision were so modified and shall be enforceable in accordance with its
terms.
 
6.6  Governing Law.    This Agreement shall be governed by and construed and
interpreted in accordance with the law of the State of New York, without regard
to that state’s conflict of laws principles.
 
6.7  Further Assurances.    Each party shall execute such other and further
certificates, instruments and other documents as may be reasonably necessary and
proper to implement, complete and perfect the transactions contemplated by this
Agreement.
 
6.8  Aggregation of Stock.    All shares of Registrable Securities held or
acquired by affiliated entities or persons, or entities or persons under common
investment management, shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.
 
[remainder of page intentionally left blank; signature page follows]



47



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Fourth Amended and Restated Investors’ Rights Agreement
has been duly executed by or on behalf of the parties hereto as of the date
first above written.
 
KFX INC
By:
 

--------------------------------------------------------------------------------

Name:
 
 

--------------------------------------------------------------------------------

Title:
 
 

--------------------------------------------------------------------------------

Address:
3300 East First Avenue, Suite 290
Denver, CO 80206
Fax: (303) 293-8430
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 393-5719

 
 
THE INVESTORS:
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF PUBLIC VENTURES FUND, L.P.
WESTCLIFF SMALL CAP FUND, L.P.
WESTCLIFF PUBLIC VENTURES—KFx, L.P.
 
By:    Westcliff Capital Management, LLC
Its:    General Partner
 
By:                                          
                                         
Richard S. Spencer III,
Manager




 
WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
 
By:    Westcliff Capital Management, LLC
Its:    Investment Adviser and Attorney-In-Fact
 
By:                                     
                                             
Richard S. Spencer III,
Manager



48



--------------------------------------------------------------------------------

 
RAM TRADING, LTD.
     
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
           
By:
 
Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda Finance,
Inc. Retirement Plan for Affiliated Companies Trust (as directed by Westcliff
Capital Management, LLC), and not in its individual capacity
           
By:
 

--------------------------------------------------------------------------------

               
Bernadette T. Rist
Authorized Signatory
PENINSULA FUND, L.P.
     
COMMON SENSE PARTNERS, L.P.
By:
 
Peninsula Capital Management, Inc.
     
By:
 
Peninsula Capital Management, Inc.
Its:
 
General Partner
     
Its:
 
Investment Adviser
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
Scott Bedford,
President
         
Scott Bedford,
President
           
By:
 
Common Sense Investment Management, LLC
           
Its:
 
General Partner
           
By:
 

--------------------------------------------------------------------------------

               
Scott A. Thompson
Director and Senior Vice President Finance



49



--------------------------------------------------------------------------------

 
SCHEDULE A
 
SCHEDULE OF INVESTORS
 
 
Name of Investor, Address and Facsimile Number

--------------------------------------------------------------------------------

Westcliff Aggressive Growth, L.P.
Westcliff Energy Partners, L.P.
Westcliff Foundation
Westcliff Long/Short, L.P.
Westcliff Master Fund, L.P.
Westcliff Partners, L.P.
Westcliff Profit Sharing and Money Purchase Pension Plan
Westcliff Public Ventures Fund, L.P.
Westcliff Small Cap Fund, L.P.
Westcliff Public Ventures—KFx, L.P.
Cancer Center of Santa Barbara
Palm Trust
Parker Foundation
University of San Francisco
 
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
 
Noranda Finance, Inc. Retirement Plan for
Affiliated Companies Trust
c/o Mellon Bank, N.A.
One Mellon Bank Center
Pittsburgh, PA 15258-0001
 
Attention: Bernadette T. Rist
 



50



--------------------------------------------------------------------------------

 
Peninsula Fund, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104
 
Common Sense Partners, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104
 
Ram Trading, Ltd.
c/o David Popovich
Ritchie Capital Management, LLC
210 East State Street
Batavia, IL 60510

 
For any notice to a Westcliff-related entity, send a copy to:
 
John F. Milani, Esq.
Shartsis, Friese & Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111
Fax: (415) 421-2922



51



--------------------------------------------------------------------------------

 
SCHEDULE B
 
INVESTORS’ COMMON STOCK
 
Investor Name

--------------------------------------------------------------------------------

    
Number of Shares of Common Stock

--------------------------------------------------------------------------------

Westcliff Energy Partners, L.P.
    
67,500
Westcliff Public Ventures Fund, L.P.
    
41,200



52



--------------------------------------------------------------------------------

EXHIBIT D
 
FOURTH AMENDED AND RESTATED PUT AGREEMENT
 
KFX INC.
 
FOURTH AMENDED AND RESTATED PUT AGREEMENT
 
This FOURTH AMENDED AND RESTATED PUT AGREEMENT (this “Agreement”), is made as of
August 21, 2002, by and among KFx Inc., a Delaware corporation (the “Company”),
and the parties listed on the Schedule of Grantees attached hereto as Exhibit A
(each, a “Grantee” and collectively, the “Grantees”), with reference to the
following facts:
 
WHEREAS, the Grantees are parties to the Common Stock and Warrant Purchase
Agreement, dated as of March 28, 2002 (the “Original Purchase Agreement” and as
amended by the Addendum to the Common Stock and Warrant Purchase Agreement,
dated as of April 30, 2002 (the “First Addendum”), the Second Addendum, dated as
of July 1, 2002 (the “Second Addendum”), the Third Addendum to the Common Stock
and Warrant Purchase Agreement and the First Amendment to the Third Addendum to
the Common Stock and Warrant Purchase Agreement, both dated as of July 19, 2002
(together, the “Third Addendum”), the Fourth Addendum described below and as
further amended or amended and restated hereafter, the “Purchase Agreement”);
 
WHEREAS, in connection with the closing of the transactions described in the
Original Purchase Agreement, the Company and certain of the Grantees entered
into a Put and Call Option Agreement, dated as of March 28, 2002 (the “Original
Put Agreement”);
 
WHEREAS in connection with the closing of the transactions described in the
First Addendum, the Company and certain of the Grantees amended and restated the
Original Put Agreement in its entirety pursuant to the Amended and Restated Put
Agreement, dated as of April 30, 2002;
 
WHEREAS in connection with the closing of the transactions described in the
Second Addendum, the Company and certain of the Grantees amended and restated
the Original Put Agreement in its entirety pursuant to the Second Amended and
Restated Put Agreement, dated as of July 1, 2002;
 
WHEREAS in connection with the closing of the transactions described in the
Third Addendum, the Company and certain of the Grantees amended and restated the
Second Amended and Restated Put Agreement in its entirety pursuant to the Third
Amended and Restated Put Agreement, dated as of July 19, 2002;
 
WHEREAS, the Grantees are parties to that certain Fourth Addendum to the Common
Stock and Warrant Purchase Agreement, dated as of August 21, 2002 (the “Fourth
Addendum”), which provides that as a condition to the closing of the
transactions contemplated by the Fourth Addendum the Third Amended and Restated
Put Agreement must be amended and restated in its entirety;



53



--------------------------------------------------------------------------------

 
WHEREAS, the Company has agreed to grant the Grantees the right to cause the
shares of Common Stock (the “Shares”) acquired pursuant to the Purchase
Agreement to be purchased by the Company under the terms and conditions provided
in this Agreement. For purposes of this Agreement, “Shares” includes all shares
of Common Stock issued in connection with any and all Subsequent Dilutive
Offerings (as defined in the Investors’ Rights Agreement (as defined below));
and
 
WHEREAS, the Company and the Grantees desire to amend and restate in its
entirety the Third Amended and Restated Put Agreement pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein, the parties agree as follows:
 
1.  Definitions.    Capitalized terms used and not otherwise defined in this
Agreement have the meanings respectively ascribed to them in the Purchase
Agreement. In addition, the following terms when capitalized have the following
meanings in this Agreement:
 
“Investors’ Rights Agreement” means that certain Fourth Amended and Restated
Investors’ Rights Agreement, dated as of August 21, 2002, by and among the
Company and the investors listed in Schedule A attached thereto, as the same may
be further amended or amended and restated hereafter.
 
(a)  “Put Exercise Notice” means a written notice, in substantially the form of
Exhibit B attached hereto, from a Grantee to the Company exercising such
Grantee’s Put Option and specifying the number of Shares with respect to which
such Put Option is being exercised.
 
(b)  “Put Option” means each Grantee’s right and option to require the Company,
on the terms and conditions set forth herein, to purchase all or any portion of
the Shares acquired by such Grantee pursuant to the Purchase Agreement.
 
2.  Grant of Put Option.    Subject to the terms and conditions set forth
herein, the Company irrevocably grants and issues to each Grantee a Put Option
to require the Company to purchase the Shares at a purchase price (the “Put
Payment Price”) per Share of (i) $2.50 or, if the Company has effected one or
more Subsequent Dilutive Offerings prior to the exercise of the Put Option, at
the lowest Purchase Price Per Common Share Equivalent (as defined in the
Investors’ Rights Agreement) prior to the exercise of the Put Option, as
equitably adjusted from time to time for combinations of shares, stock splits,
stock dividends, recapitalizations and the like (the “Share Purchase Price”),
plus (ii) interest on the Share Purchase Price at the rate of nine percent (9%)
simple interest per annum from the date on which such Shares subject to the
exercise of the Put Option were originally acquired from the Company (except
that, for purposes of this section 2, the Shares issued to the Grantees in
connection with a Subsequent Dilutive Offering shall be deemed to have been
issued on the date on which the Shares underlying such additional issuance were
originally purchased from the Company) to the date on which the Put Payment
Price is paid in full.
 
3.  Expiration Date of the Put Option.    Each Put Option shall expire and be of
no further force or effect at the earlier of the time when it shall have been
exercised with respect to all Shares that the Grantee holds or 11:59 p.m.,
California time, on December 23, 2002 (the “Expiration Date”).



54



--------------------------------------------------------------------------------

 
4.  Exercise of the Put Option.
 
(a)  If at any time prior to the Expiration Date, a Grantee wishes to exercise
its Put Option, such Grantee shall deliver a Put Exercise Notice to the Company.
Such Put Exercise Notice shall be effective if and only if it is received by the
Company on or prior to the Expiration Date.
 
(b)  Within ten (10) days of delivery of the Put Exercise Notice, the Company
shall notify the Grantees in writing (the “Company Notice”) of how the Company
intends to pay the Put Payment Price. The Company shall pay to each such Grantee
the full amount of the Put Payment Price for each of the Shares that the Grantee
has elected to have purchased by the Company as soon as possible after the
delivery of the Put Exercise Notice; provided that, subject to section 4(c),
such payment must be made not later than one hundred (100) days after delivery
of the Put Exercise Notice (the “Payment Period”). If the Company indicates in
the Company Notice that it will pay the Put Payment Price with cash that the
Company has on hand, then the Company must indicate how those funds were raised
and when it will pay the Put Payment Price. If the Company indicates in the
Company Notice that intends to raise the assets to pay the Put Payment Price by
selling the Pegasus Securities (as defined below) or the assets of Pegasus, then
the Company must (i) commence marketing Pegasus (as defined below) as soon as
possible, (ii) use commercially reasonable efforts to sell the Pegasus
Securities or the assets of Pegasus in a reasonable and orderly manner and (iii)
provide periodic updates to, and respond to inquiries from, the Grantees
regarding the progress of such sale.
 
(c)  If the Company does not pay the full amount of the Put Payment Price for
all of the Shares to be purchased by the Company during the Payment Period, then
the Company shall effect such purchase of the Shares by transferring to the
Grantees all of the Company’s right, title and interest in and to all the shares
(the “Pegasus Securities”) of common stock and preferred stock of Pegasus
Technologies, Inc., a South Dakota corporation (“Pegasus”), that the Company
owns, with the Company’s endorsement when necessary or appropriate or with stock
powers duly executed in blank with the Company’s signature; provided that the
Company is required to effect the purchase described in this section 4(c) only
if the Grantees holding at least two-thirds of the Shares then outstanding
exercise the Put Option, in which case all Shares then outstanding shall become
subject to and bound by such put transaction. If the Company is required to
effect the purchase described in this section 4(c), then each Grantee shall be
entitled to receive as consideration for its Shares a fraction of the Pegasus
Securities, the numerator of which is the number of shares of Shares then held
by each such Grantee and the denominator of which is the number of Shares then
held by all of the Grantees participating in such put. For purposes of this
Agreement, “Pegasus Securities” includes (i) any sums paid as liquidating
dividends or as a return of capital with respect to the Pegasus Securities, (ii)
any stock certificates (including, without limitation, any certificates
representing a stock dividend, stock split or a distribution in connection with
any reclassification, increase or reduction of capital), options or rights,
whether in respect of, as an addition to, in substitution for or in exchange for
all or any portion of the Pegasus Securities, or otherwise, or (iii) any
property distributed on or with respect to Pegasus Securities pursuant to a
recapitalization or reclassification of capital or pursuant to a reorganization
of Pegasus.



55



--------------------------------------------------------------------------------

 
(d)  Each Share that is not purchased as described herein shall remain
outstanding and the Grantee holding such Share shall be entitled to all the
rights of a stockholder of the Company until such Share is purchased as
described herein.
 
(e)  At the closing of the put transaction at which the Company purchases the
Shares, each participating Grantee shall deliver to the Company a certificate or
certificates representing all the Shares being put, which shall be free and
clear of all liens, claims, charges and encumbrances of any kind whatsoever.
 
5.  Call Option.    Pursuant to the terms of the First Amended and Restated Put
Agreement, the Company’s Call Option, as described in the Original Put Agreement
was terminated and cancelled, and, accordingly, the Company has no rights to
exercise all or any portion of the Call Option described therein.
 
6.  [INTENTIONALLY OMITTED]
 
7.  Covenants of the Company.    The Company covenants that:
 
(a)  The Company will not, by amendment of its charter documents or through any
reorganization, recapitalization, transfer of assets, consolidation, merger,
dissolution, issuance or sale of securities or any other voluntary action, avoid
or seek to avoid the performance of any of the terms of this Agreement, but will
at all times in good faith take all necessary action to carry out all such
terms.
 
(b)  As long as any Put Option remains effective and unexercised, as a whole or
in part, the Company will not (i) sell, assign (by operation of law or
otherwise), transfer, convey, or otherwise dispose of, or grant any option with
respect to, any of the Pegasus Securities or the assets of Pegasus or (ii)
create, incur or permit to exist any pledge, mortgage, lien, charge, encumbrance
or security interest with respect to any of the Pegasus Securities or the assets
of Pegasus or the proceeds thereof other than that created hereby.
 
(c)  Without the written consent of Grantees holding at least two-thirds of
Shares then outstanding, the Company will not, prior to the Expiration Date,
permit, authorize or cause (i) the sale, transfer or other disposition of the
Pegasus Securities owned by the Company, (ii) the sale, transfer or other
disposition of any material asset of, or the sale, transfer or other disposition
of all or substantially all of the assets of, Pegasus to any other person(s) or
entity(ies) (including, but not limited to, any license of Pegasus’ intellectual
property rights), (iii) the consolidation with or merger into any other person
or entity or permit any such person or entity to consolidate with or merge into
Pegasus, (iv) Pegasus to incur indebtedness of any nature, or (v) except as set
forth in section 7(f) below, Pegasus to issue any additional shares of capital
stock or sell or otherwise dispose of any shares of capital stock held in
treasury to any person or entity. Notwithstanding the foregoing, however,
Pegasus may sub-license its intellectual property rights in the ordinary course
of business and consistent with the five-year business plan that has been
provided to the Grantees.
 
(d)  The Company shall promptly (i) notify the Grantees of any event of which
the Company becomes aware causing material loss or depreciation in the value of
the Pegasus Securities or assets of Pegasus, (ii) deliver to the Grantees all
written notices received by the



56



--------------------------------------------------------------------------------

 
Company with respect to the Pegasus Securities and (iii) pay promptly when due
all taxes, assessments, and governmental charges or levies on the Pegasus
Securities and assets of Pegasus.
 
(e)  At all times prior to the Expiration Date, the Company shall cause Pegasus
to continue to operate under its five-year business plan and such business plan
shall not be materially modified without the prior written consent of Grantees
holding at least two-thirds of Shares then outstanding.
 
(f)  If Pegasus (i) has any capital requirements at any time prior to the
Expiration Date, (ii) intends to repurchase or otherwise acquire the shares or
other beneficial ownership interest of its minority stockholders or (iii) repay
any of its outstanding indebtedness, the Company shall fund such capital
requirements, stock repurchase program or debt repayment program by making
equity investments or contributions to Pegasus in exchange for securities of
Pegasus and all such securities issued by Pegasus shall be deemed to be “Pegasus
Securities”, and the Company shall not permit or cause Pegasus to satisfy such
capital requirements by any other means without the prior written consent of
Grantees holding at least two-thirds of Shares then outstanding. Anything herein
to the contrary notwithstanding, none of such investments or contributions by
the Company shall be in the form of a loan or other form of indebtedness.
 
8.  Representations and Warranties of the Company.    The Company hereby
represents, warrants and agrees as follows:
 
(a)  Subject only to this Agreement, the Company owns all right, title and
interest, of record and beneficial, in and to all of the Pegasus Securities as
of the date hereof. The shares of Pegasus Securities set forth on Exhibit C
hereto constitute all of the issued and outstanding shares of capital stock of
Pegasus of any class held by the Company. The Pegasus Securities that are now
outstanding have been duly and validly issued, fully paid and nonassessable.
Except for issuances of up to $500,000 of securities of Pegasus to Kennecott
Energy Company, a Delaware corporation, and except as disclosed on Disclosure
Schedule 8(a), there are no outstanding options, warrants or rights to acquire
any capital stock of any class of Pegasus, and there has not been approved by
Pegasus and there is not now pending any issuance or sale by Pegasus of capital
stock of any class.
 
(b)  The Pegasus Shares are owned by the Company free and clear of any pledge,
mortgage, hypothecation, lien, charge or encumbrance, or any security interest
therein or in the proceeds thereof, except as provided by this Agreement for the
benefit of the Grantees.
 
(c)  The Company warrants and will defend the Grantees’ right, title and
interest in and to the Pegasus Securities and the proceeds thereof against the
claims of any persons or entities.
 
9.  Remedies Cumulative.    The Company agrees that the rights, powers and
remedies given to Grantees by this Agreement, the Purchase Agreement and the
Investors’ Rights Agreement are cumulative and concurrent and not exclusive of
any thereof or of any other powers, rights or remedies available to the
Grantees, whether existing at law or in equity or by statute or otherwise and
shall be in addition to every other right, power or remedy provided in this
Agreement or such other agreements or now or hereafter existing or in equity or
by statute or



57



--------------------------------------------------------------------------------

 
otherwise, and the exercise or beginning of the exercise by the Grantees of any
one or more of such rights, powers and remedies shall not preclude the
simultaneous or later exercise by the Grantees of any or all such other rights,
powers and remedies. No failure on the part of the Grantees to exercise any
right, power or remedy shall operate as a waiver thereof.
 
10.  Miscellaneous.
 
(a)  Indemnification.    The Company agrees to indemnify and hold harmless each
Grantee and its respective members, managers, partners, officers, directors,
employees and agents from and against all losses, claims, expenses, judgments,
damages and liabilities, including attorney fees and expert fees, which arise in
connection with or arise out of the breach of any representations, warranties,
agreements and/or covenants of the Company contained in this Agreement.
 
(b)  Amendments and Waivers.    Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Grantees holding more than two-thirds
of the then outstanding Shares. Any amendment or waiver effective in accordance
with this section 10(b) shall be binding upon each Grantee, his, her or its
heirs, representatives or permitted assigns, and the Company and its heirs,
representatives and permitted assigns.
 
(c)  Notices.    Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally or transmitted by facsimile transmission with receipt
acknowledged by the addressee, three days after being mailed by first class
mail, or the next business day after being deposited for next-day delivery with
a nationally recognized overnight delivery service, charges and postage prepaid,
properly addressed to the party to receive such notice at the address(es)
specified on the signature page of this Agreement for the Company and on Exhibit
A for each Grantee (or at such other address as shall be specified by like
notice).
 
(d)  Entire Agreement.    This Agreement and the other Related Documents contain
the entire agreement of the parties and supersede all prior negotiations,
correspondence, term sheets, agreements and understandings, written and oral,
between or among the parties regarding the subject matter hereof.
 
(e)  Successors and Assigns.    This Agreement shall inure to the benefit of and
be binding upon the respective heirs, representatives, successors and permitted
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective heirs, representatives, successors and permitted assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
(f)  Severability.    If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable under applicable law, such provision
shall be replaced with a provision that accomplishes, to the extent possible,
the original business purpose of such provision in a valid and enforceable
manner, and the balance of the Agreement shall be



58



--------------------------------------------------------------------------------

 
interpreted as if such provision were so modified and shall be enforceable in
accordance with its terms.
 
(g)  Governing Law.    This Agreement shall be governed by and construed and
interpreted in accordance with the law of the State of New York, without regard
to that state’s conflict of laws principles.
 
(h)  Attorneys’ Fees.    If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
(i)  Interpretation.    This Agreement shall be construed according to its fair
language. The rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
(j)  Further Assurances.    The Company agrees that at any time and from time to
time, on written request of a Grantee, the Company will execute and deliver such
further documents and do such further acts and things as the Grantees reasonably
requests to effect the purposes of this Agreement.
 
(k)  Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which
together shall be considered one and the same agreement.
 
(l)  Assignment.    The Company shall not assign this Agreement or any rights
hereunder or delegate any duties hereunder. Any attempted or purported
assignment or delegation in violation of the preceding sentence shall be void.
 
(m)  Titles and Subtitles.    The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
[Signatures appear on the following page.]



59



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Fourth Amended and Restated Put Agreement has been duly
executed by or on behalf of the parties as of the date first above written.
 
THE COMPANY
 
KFx INC
   
By:
 

--------------------------------------------------------------------------------

Print Name:
 

--------------------------------------------------------------------------------

Title:
 

--------------------------------------------------------------------------------

 
Address:     3300 East First Avenue, Suite 290
                   Denver, CO 80206
Facsimile:   (303) 293-8430
 
with a copy to:
 
Leslie J. Goldman, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 393-5719

 
 
THE GRANTEES:
 
WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF PUBLIC VENTURES FUND, L.P.
WESTCLIFF SMALL CAP FUND, L.P.
WESTCLIFF PUBLIC VENTURES—KFx, L.P.
 
By:    Westcliff Capital Management, LLC
Its:    General Partner
 
By:                                                                          
Richard S. Spencer III,
Manager




 
WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING AND MONEY         PURCHASE PENSION PLAN
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO
 
By:    Westcliff Capital Management, LLC
Its:    Investment Adviser and Attorney-In-Fact
 
By:                                                                      
Richard S. Spencer III,
Manager



60



--------------------------------------------------------------------------------

 
RAM TRADING, LTD.
     
NORANDA FINANCE, INC. RETIREMENT PLAN FOR AFFILIATED COMPANIES TRUST
By:
Its:
 
By:




 
Ritchie Capital Management, LLC
Investment Adviser
 
 

--------------------------------------------------------------------------------

David Popovich,
Chief Financial Officer
     
By:
 
Mellon Bank, N.A., solely in its capacity as Trustee for the Noranda Finance,
Inc. Retirement Plan for Affiliated Companies Trust (as directed by Westcliff
Capital Management, LLC), and not in its individual capacity
           
By:
 
 

--------------------------------------------------------------------------------

               
Bernadette T. Rist
Authorized Signatory
PENINSULA FUND, L.P.
     
COMMON SENSE PARTNERS, L.P.
By:
Its:
 
 
By:






 
Peninsula Capital Management, Inc.
General Partner
 
 
 

--------------------------------------------------------------------------------

Scott Bedford,
President
     
By:
Its:
 
 
By:






 
Peninsula Capital Management, Inc.
Investment Adviser
 
 
 

--------------------------------------------------------------------------------

Scott Bedford,
President
           
By:
Its:
 
 
By:






 
Common Sense Investment Management, LLC
General Partner
 
 
 

--------------------------------------------------------------------------------

Scott A. Thompson,
Director and Senior Vice President Finance



61



--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SCHEDULE OF GRANTEES
 
 
Name of Grantee, Address and Facsimile Number

--------------------------------------------------------------------------------

Westcliff Aggressive Growth, L.P.
Westcliff Energy Partners, L.P.
Westcliff Long/Short, L.P.
Westcliff Partners, L.P.
Westcliff Public Ventures Fund, L.P.
Westcliff Public Ventures—KFx, L.P.
Westcliff Small Cap Fund, L.P.
Westcliff Foundation
Westcliff Master Fund, L.P.
Westcliff Profit Sharing And Money Purchase Pension Plan
Cancer Center Of Santa Barbara
Palm Trust
Parker Foundation
University Of San Francisco
c/o Westcliff Capital Management, LLC
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
Noranda Finance, Inc. Retirement Plan for Affiliated Companies Trust
c/o Mellon Bank, N.A.
One Mellon Bank Center
Pittsburgh, PA 15258-0001
 
Attention: Bernadette T. Rist
Peninsula Fund, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104
Common Sense Partners, L.P.
c/o Scott Bedford
Peninsula Capital Management, Inc.
One Sansome Street, Suite 3134
San Francisco, CA 94104



62



--------------------------------------------------------------------------------

 
Ram Trading, Ltd.
c/o David Popovich
Ritchie Capital Management, LLC
210 East State Street
Batavia, IL 60510

 
For any notice to a Westcliff-related entity, send a copy to:
 
John F. Milani, Esq.
Shartsis, Friese & Ginsburg LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111
Fax: (415) 421-2922



63



--------------------------------------------------------------------------------

EXHIBIT B
 
PUT EXERCISE NOTICE
BY GRANTEE OF
PUT OPTION GRANTED BY
KFx INC.
 
KFx Inc.
3300 East First Avenue, Suite 290
Denver, CO 80206
 
Ladies and Gentlemen:
 
Pursuant to the Fourth Amended and Restated Put Agreement, dated as of August
21, 2002, among KFx Inc., a Delaware corporation (the “Company”), the
undersigned and other purchasers of Common Stock of the Company (the “Stock”),
granting to me a put option (the “Put Option”) to require the Company to
purchase up to an aggregate of                  shares of my Stock on the terms
and conditions and at the times set forth therein and at the Put Payment Price
(as defined in the Put Agreement), I hereby exercise the Put Option with respect
to                  shares of my Stock.
 
Very truly yours,

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Typed or Printed Name

--------------------------------------------------------------------------------

Social Security Number

 
Dated:                 , 200  



64



--------------------------------------------------------------------------------

EXHIBIT C
 
PEGASUS SECURITIES
 
Notes Payable

        
Due on Demand, including interest
  
$
7,971,221
Additional advances projected for the balance of 2002
  
 
500,000
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total present and projected advances to Pegasus
  
$
8,471,221
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Preferred Stock—Series C
 
2,798,161 Shares
 
Common Stock
 
11,177,563 Shares
 
Warrants
 
1,805,000 Shares
    
Exercise Price
  
$1.07 per share
Expiration Date
  
February 26, 2004 (475,000 shares)
    
December 5, 2004 (855,000 shares)
    
January 10, 2005 (475,000 shares)



65



--------------------------------------------------------------------------------

SCHEDULE A
 
ADDITIONAL INVESTORS
 
Additional Investor
Name and Address

--------------------------------------------------------------------------------

    
Shares of
Common Stock

--------------------------------------------------------------------------------

  
Shares of
Common Stock
Issuable On
Exercise of the
Warrant

--------------------------------------------------------------------------------

  
Aggregate
Investment
Amount

--------------------------------------------------------------------------------

Westcliff Public Ventures—KFx, L.P.
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
    
464,000
  
986,000
  
$
1,160,000.00
Westcliff Energy Partners, L.P.
200 Seventh Avenue, Suite 105
Santa Cruz, CA 95062
Fax: (831) 479-3642
    
36,000
  
76,500
  
$
90,000.00
      

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL
    
500,000
  
1,062,500
  
$
1,250,000.00
      

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



66



--------------------------------------------------------------------------------

 
SCHEDULE B
 
EXISTING INVESTORS
 
Westcliff Aggressive Growth, L.P.
Westcliff Energy Partners, L.P.
Westcliff Long/Short, L.P.
Westcliff Partners, L.P.
Westcliff Public Ventures Fund, L.P.
Westcliff Public Ventures—KFx, L.P.
Westcliff Small Cap Fund, L.P.
Westcliff Foundation
Westcliff Master Fund, L.P.
Westcliff Profit Sharing and Money Purchase Pension Plan
Cancer Center of Santa Barbara
Palm Trust
Parker Foundation
University of San Francisco
Noranda Finance, Inc. Retirement Plan
RAM Trading, Ltd.
Peninsula Fund, L.P.
Common Sense Partners, L.P.
 



67